UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 Commission File Number 000-53590 EVOLUCIA INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0550703 (IRS Employer Identification No.) 7040 Professional Parkway East Sarasota, Florida 34240 941-751-6800 (Address of principal executive office) (Postal Code) (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check by mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting stock held by non-affiliates as of June 30, 2013 was $27,877,851. Number of outstanding shares of the registrant's par value $0.001 common stock as of May 14, 2014: 1,354,969,085. 1 EVOLUCIA, INC. FORM 10-K For the Fiscal Year Ended December 31, 2013 Part I Page Item 1. Description of Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Mine Safety Procedures 10 Part II Item 5. Market for Registrant's Common Equity Related Stockholder Matters and Issuer Purchase of Securities 11 Item 6. Selected Financial Data 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 20 Part III Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 30 Item 15 Exhibits, Financial Statement Schedules 31 Signatures 34 Financial Statements F-1 2 PART I FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (including the section regarding Management's Discussion and Analysis of Financial Condition and Results of Operations) (the “Report”) contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates" and similar words and phrases are intended to identify forward-looking statements. However, this is not an all-inclusive list of words or phrases that identify forward-looking statements in this Report.Also, all statements concerning future matters are forward-looking statements. Although forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and circumstances currently known by us. Forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those discussed elsewhere in this Report. We file reports with the Securities and Exchange Commission ("SEC"), and those reports are available free of charge on our Web site (www.evolucialighting.com or www.evolucia.com) under "Investor Relations/SEC Filings." The reports available include our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports, which are available as soon as reasonably practicable after we electronically file such materials with or furnish them to the SEC. You can also read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We undertake no obligation to revise or update any forward-looking statements to reflect any event or circumstance that may arise after the date of this Report. We urge you to carefully review and consider all of the disclosures made in this Report. 3 ITEM 1.DESCRIPTION OF BUSINESS General Evolucia, Inc. (“Evolucia”, the “Company”, “we”, “our, “us”) is in the business of designing, manufacturing, marketing and distributing light emitting diode (LED) lighting fixtures.Evolucia also maintains a portfolio of various LED lighting patents.Our business focuses primarily on the design and development of our patented Aimed LED Lighting™ technology that demonstrates that less overall light is needed if the light is correctly focused on the target area. We have identified an immediate opportunity, particularly in the outdoor lighting market, to supply high quality energy-efficient lighting solutions through our patented technology. We have developed several LED lighting products, primarily for the outdoor lighting industry, that utilize our Aimed Optics™ technology that we sell directly to customers and through a network of manufacturer’s representatives in the U.S. and other countries. In addition, the Company has other lighting products that do not utilize the Aimed Optics™ technology that complement the Company’s portfolio and provide lighting solutions for other areas, such as parking garages. We continue to develop and refine our products to serve the market and are actively pursuing alliances and strategies that will allow us to drive down the production cost of our products. We also continue developing and reengineering our patents.We have identified the need to continue to reduce costs to be able to offer a competitive product to our customers.This requires an ongoing review of our patents and an analysis with respect to improvements regarding the technology and costs associated with the product.We have also recently engaged DLA Piper to assist the Company in developing our licensing revenues as well as protecting our intellectual property. The Company and its subsidiaries and affiliates have applied for and obtained a number of patents in various technologies, particularly LED lighting and solar technologies. On May 1, 2014, we engaged DLA Piper LLP to represent the Company in connection with its Intellectual Property.The purpose of the engagement is to evaluate our patents, provide advice on portfolio development, identify potential litigation and licensing targets and protect the Company’s Intellectual Property.A successful outcome would create an ongoing source of additional revenue stream through potential long term licensing agreements. The Company had cash of $16,120 as of December 31, 2013 and $13,209 as of March 31, 2014. The Company may incur operating losses for the foreseeable future and there can be no guarantee that we will be successful securing funding. In the event we are unable to fund our operations by positive operating cash flows or additional funding, we will be forced to reduce our expenses and may have to cease operations. During the period ended March 31, 2014, the Company’s Chief Executive Officer, who was also the Chief Financial Officer, resigned. In addition, the company is restructuring its organization for greaterefficiencies, and is aggressively pursuing sale opportunities, which continue to present themselves to the company. The company isworking with distributors and end users in order to maximize potential sales. As a result of the Company scaling back current operations, substantially all of the Company’s employees were terminated.The Company will continue to rely on its relationship with its partner, Leader Electronics, Inc., and optimize its strong industry relationship as it continues to concentrate on its legacy Aimed Optics™ products.It will also continue to supports its development, reengineering, and building its current patent portfolio, which includes the continuing effort to reduce costs in an effort to become a more affordable option in the industry. Corporate Information Evolucia was formed in 2007 through a reverse merger whereby the Company acquired Sun Energy Solar, Inc., our accounting predecessor, which developed energy-efficient technologies in solar energy and infrared. The Company has exited the solar and infrared businesses. The Company’s solar subsidiary, Sunovia Solar, Inc. has not had operations since June 2010 and is not anticipated to have operations in the foreseeable future. LED Lighting LED lights are the most energy-efficient lighting source on the market today. Our LED lighting products are currently focused on (i) the roadway / walkway lighting market (“cobra head,” “shoebox”, “dusk-to-dawn”) (ii) the area lighting market (utility lights, wall packs, canopy lights and parking garage lights) and (iii), commercial indoor market (“high-bay”, “volumetric troffer”, and “lensed troffer” products). A report issued in January 2011 by Navigant Consulting, Inc. prepared for the Building Technologies Program of the Office of Energy Efficiency and Renewable Energy (EERE) of the Department of Energy estimates that there are 56.2 million roadway lights in the United States, including 26.5 million street lights and 26.1 million highway lights. The same report estimates approximately 36.4 million parking garage lights and 15.8 million parking lot light fixtures installed in the United States. It is estimated that fewer than 5% of the parking light totals and fewer than 1% of the roadway and highway lights utilized LED technology. We believe traditional lighting companies have been somewhat slow to develop LED technologies; however, the large lighting companies have acquired the technology either through acquisition or OEM and licensing arrangements with smaller LED lighting companies. There are currently over 200 competitors in the outdoor LED lighting market. Our Aimed Optics™ technology potentially provides a competitive advantage in this market, as it uses less energy to put more light on the ground, although high product costs have hampered sales of the cobra head and shoebox products in certain markets. 4 The Company completed the basic design for most of its products in 2009. Improvements in LED performance and the competitive pressures in the lighting industry have driven the need to update product designs and performance to remain competitive and viable. Also, in order for LED lighting to be fully competitive with traditional lighting, the cost of the fixture, is more expensive than comparable legacy lighting fixtures, which must remain viable as well. This will require reductions in final costs through component reductions and increasing manufacturing efficiencies. We anticipate these cost reductions in the product designs to continue and the timeframe to develop new products will be shortened as competition grows. The three most significant challenges facing the Company in the LED lighting market are (a) developing a recognizable brand name, (b) expanding our distribution network, and (c) lowering the cost of manufacturing and the expense of selling our products thru traditional channels. Each of these issues is an ongoing concern for the Company. In addition, as LED lighting markets continue to expand, the distribution proficiencies of the lighting market are likely to drive consolidation in product lines and expansion as fixture companies compete for new business across various product lines. LED Lighting Products The Company currently produces and sells several products that provide LED lighting solutions for roadways, walkways, parking areas, garages and other area lighting solutions. In certain product categories, the company provides selected standard products and will manufacture special order products sometimes of similar performance and/or design with some alteration on a case-by-case basis. The Company’s standard product offerings are described in more detail below. Roadway Lighting Products The Company offers the following standard products for roadway lighting: (i) Cobra Head lights in 40/60/80/100-Watt configurations and with Type II and III distributions; (ii) 75W, 110W, 150W and 300W-watt Shoebox lights, Type II, III and V; (iii) A 25W, 50W and 75W NightWatch Area Light, Type V Cobra head SCHX5 and CBH-200W Our cobra head utilizes our patented Aimed Optics™ technology. In 2011, our Cobra Head SCHX5 earned the award for Best Outdoor Street Light, in its class, by the U.S. Department of Energy, the International Association of Lighting Designers, the Illuminating Engineering Societyin the 2010 Next Generation Luminaires™ Solid State Lighting Design Competition, and recently from the 2013 Next Generation Outdoor Luminaires competition our new CBH-200W was “Recognized.” In 2011, the SCHX5 outperformed its competition with an industry-high Fitted Target Efficacy (FTE) score of 57 putting the most light on the ground, in the intended pattern, with the best uniformity, the least power consumed all while using the fewest LEDs The FTE was developed by the Department of Energy for evaluating an outdoor roadway luminaires light performance against Energy Star. Evolucia’s pioneering SCHX5 LED was theonly outdoor roadway/ parking luminaire in that category recognized with an award. In the 2013, the CBH-200W was selected for its superior performance in putting light onto its intended target. These recognitions are a big part of why our products are recommended to lighting specifiers. The cobra head is the most common streetlight in the United States, with 12.5 million installed annually in the U.S., and an estimated 40 million internationally. Market Statistics This market has approximately 3.1 million parking lot/garage lighting fixtures, (per the U.S. Dept of Energy 2008 Study titled “Energy Savings Estimates of Light Emitting Diodes – Niche Lighting Applications”) of which we estimate 500,000 are replaced each year and has a market size of $100 million annually in the United States. Evolucia’s first fixture in this area, the PS14, comes in 60- and 90- watt configurations and is designed to replace 175-watt MH and 150-watt HPS lights. Canopy Lights The Company’s Canopy PRO (EVO-CA-PRO), is the newest in the family of Canopy lights, the CA-PRO is ideal for Gas Station Canopies, overhang, awnings and parking garages. The CA-PRO is available in surface mount and recessed mount and can be supplied with an occupancy sensor. The Company’s Canopy Light (CAN12), used for lighting exteriors, entryways, breezeways, walkways, perimeters, parking garages, storage areas and industrial / commercial spaces is available in 36- and 50-watt configurations, and is designed to replace 175 watt MH and 150 watt HPS lights. The Company’s PS14 Parking Garage/Canopy light is also ideal for parking garages, parking decks and canopy installation. The popular design is ideal to replacing 175w MH and 150W HPS lamps 5 Additional Products Our original LP3 Light Pack, designed for stairwell, landscape, utility lights, garages and safety and security lighting has been redesigned to come in 15- and 30-watt configurations and replace 75-watt incandescent fixtures with a 75% increase in efficiency, a significant increase in life expectancy and with no maintenance for up to 15 years. Leader Electronics The Company’s high volume production is performed by Leader Electronics (“LEI”), a Taiwanese company whose production facilities are in China. Pursuant to the agreement - LEI will (i) collaborate in the next generation design of the Products, (ii) design and implement LEI power supplies into the Products as provided in the Specifications, (iii) invested One Million Dollars (US $1,000,000) into the Company, (iv) lease for the Company’s use equipment representing a value of Two Million Dollars (US $2,000,000) which will include manufacturing, test and product equipment and tooling mentioned below to be more specifically identified by the parties, (v) manufacture the Products (A) at a 10% discount to the market rate against non-cancellable purchase orders from the Company for one year following the initial purchase orders and thereafter at a 5% discount to the market rate until a full Eight Million Dollars ($8,000,000) in discounts have been earned by the Company and (B) provide working capital to manufacturing all Products with net payment terms of 45 days, (vi) LEI will acquire all needed tooling, and (vii) serve as an exclusive distributor for the Asia Territory. In addition, the Company will (i) appoint LEI as the exclusive manufacturer for the Products sold in the Asia Territory, (ii) appoint LEI as an exclusive distributor for the Asia Territory and (iii) provide non-cancellable and irrevocable stand-by Letter of Credit for beneficiary of LEI prior to the shipment of Product or provide payment for the Product prior to shipment. LEI purchased Twelve Million Five Hundred (12,500,000) shares of common stock (the “Shares”) of the Company for an aggregate purchase price of One Million Dollars(US $1,000,000).In the event the Company does not place orders for the Products within five (5) years from the Effective Date (the “Order Date”), then LEI shall be entitled to sell to the Company the lesser of (i) Shares it has not resold as of the Order Date or (ii) the portion of Shares representing the amount of Products that the Company has not ordered.For example, in the event the Company has placed orders for 80% of the Products, then LEI will be entitled to sell back to the Company as of the Order Date the lesser of the number of Shares that have not been resold by LEI or 20% of the Shares. The per share price was $0.08. LEI invested the $1,000,000 on July 20, 2012 and this investment has been classified as a liability in the Company’s financial statements because of the contingency related to the share repurchase agreement. Distribution Channels The Company has identified six primary distribution channels for its Evolucia products, listed and discussed in more detail below, which it services through a network of manufacturers’ reps throughout North America and in various other countries: 1. Commercial and Industrial Agents (C & I) 2. Engineering Service Company (ESCO), 3. Private Customers 4. Original Equipment Manufacturers (OEM) 5. Federal Government 6. International channels Dependence on Customers During the years ended December 31, 2013 and 2012, the Company had sales of $906,030 to one customer and sales aggregating $1,587,008 to three customers, respectively, which sales individually represented in excess of 10% of the Company’s total sales. At December 31, 2013, approximately 63% of net accounts receivable was due from one customer and, at December 31, 2012, 60% of net accounts receivable was due from three customers. Patents The Company and its subsidiaries and affiliates have applied for and obtained a number of patents in various technologies, particularly LED lighting and solar technologies. The table below lists the Company’s LED lighting patents. On May 1, 2014, we engaged DLA Piper LLP to represent the Company in connection with its Intellectual Property.The purpose of the engagement is to evaluate our patents, provide advice on portfolio development, identify potential litigation and licensing targets and protect the Company’s Intellectual Property.A successful outcome would create an ongoing source of additional revenue stream through potential long term licensing agreements. 6 U.S. Patent Applications (including PCT applications with no corresponding pending US application): Patent Country Serial # Filing Issued Patent # Status Light Unit with Internal Back-Up Power Supply, Communications and Display US 12/027,232 2/6/2008 9/13/2011 ISSUED Solid State Light Unit and Heat Sink, and Method for Thermal Management of a Solid State Light Unit US 12/685,571 1/11/2010 7/17/2012 ISSUED Light Unit with Internal Power Failure Detection US 12/594,932 1/19/2010 10/30/2012 ISSUED P016 – DES Street Light Retrofit Assembly US 29/361,123 5/5/2010 9/20/2011 D645,604 ISSUED LIGHT UNIT WITH LIGHT OUTPUT PATTERN SYNTHESIZED FROM MULTIPLE LIGHT SOURCES US 12/981,981 12/30/2010 1/21/2014 ISSUED P015.01 - UTL Solid State Outdoor Overhead Lamp Assembly US 13/089,184 4/18/2011 PUBLISHED P014.WO.US - NAT Light Unit with Induced Convection Heat Sink US 12/995,631 5/2/2011 11/6/2012 ISSUED P009.WO.US - NAT SYSTEM FOR RETROFITTING AN EXISTING LIGHT FIXTURE WITH AN LED LUMINAIRE US 13/201,830 8/16/2011 9/11/2012 ISSUED P011.WO.US - NAT Solid State Luminaire with Reduced Optical Losses US 13/318,069 10/28/2011 PUBLISHED P012.WO.US - NAT Solid State Luminaire Having Precise Aiming and Termal Control US 13/318,070 10/28/2011 PUBLISHED P013.WO.US - NAT Retrofit System For Converting an Existing Luminaire Into A Solid State Lightling Luminaire US 13/318,071 10/28/2011 PUBLISHED P010.WO.US – NAT Solid State Lighting Unit Incorporating Optical Spreading Elements US 13/266,108 3/15/2012 PUBLISHED P020 - DES Overhead Street Light Assembly US 29/453,677 5/1/2013 PENDING P021 - DES Overhead Street Light US 29/453,678 5/1/2013 PENDING P023 - DES OVERHEAD STREET LIGHT US 29/455,223 5/17/2013 PENDING P024 - DES OVERHEAD STREET LIGHT US 29/455,230 5/17/2013 PENDING P027 – DES Baseball with Integrated LEDs US 29/467,640 9/20/2013 PENDING P008.01.02.01 - CON Light Unit with Light Output Pattern Synthesized from Multiple Light Sources US 14/159,816 1/21/2014 PENDING 7 Foreign Applications (including PCT applications): Patent Country Serial # Filing Issued Patent # Status Light Unit with Output Pattern Synthesized from Multiple Light Sources AU 7/2/2009 PENDING P015.WO.AU - NAT Solid State Outdoor Overhead Lamp Assembly AU 4/18/2011 PENDING P008.WO.BR - UTL Light Unit with Output Pattern Synthesized from Multiple Light Sources BR PI 0915372-1 7/2/2009 PENDING P015.WO.BR - NAT Solid State Outdoor Overhead Lamp Assembly BR 4/18/2011 PUBLISHED P008.WO.CA - NAT Light Unit with Output Pattern Synthesized from Multiple Light Sources CA 7/2/2009 PENDING P015.WO.CA - NAT Solid State Outdoor Overhead Lamp Assembly CA 4/18/2011 PENDING Light Unit with Output Pattern Synthesized from Multiple Light Sources NOTE: annuities are NOT due until after the appl. issues. CN 7/2/2009 PENDING P015.WO.CN - NAT Solid State Outdoor Overhead Lamp Assembly CN 4/18/2011 PUBLISHED P015.WO.CO - NAT Solid State Outdoor Overhead Lamp Assembly CO 12 205.072 4/18/2011 PUBLISHED P008.01.01.CO Light Unit With Light Output Pattern Synthesized from Multiple Light Sources CO TBD PENDING P008.WO.EP Light Unit with Output Pattern Synthesized from Multiple Light Sources EP 7/2/2009 PUBLISHED P015.WO.EP - NAT Solid State Outdoor Overhead Lamp Assembly EP 4/18/2011 PUBLISHED P015.WO.CN.HK NAT Solid State Outdoor Overhead Lamp Assembly HK 8/15/2013 PUBLISHED Light Unit with Output Pattern Synthesized from Multiple Light Sources NOTE: annuities are NOT due until the application issues IN 738/DELNP/2011 7/2/2009 PENDING P015.WO.IN - NAT Solid State Outdoor Overhead Lamp Assembly IN 9273/DELNP/2012 4/18/2011 PENDING Light Unit with Output Pattern Synthesized from Multiple Light Sources JP 2011-516893 7/2/2009 Granted P015.WO.JP - NAT Solid State Outdoor Overhead Lamp Assembly JP 2013-505213 4/18/2011 PUBLISHED P017.WO - Solid State Lighting Luminaire with Modular Refractors WO PCT/US13/49776 7/9/2013 PUBLISHED P018.WO- Methods and Apparatuses for Constructing a Universal Luminaire WO PCT/US13/49771 7/9/2013 PUBLISHED P008.01.01 - PCT Light Unit with Light Output Pattern Synthesized from Multiple Light Sources WO PCT/US13/49769 7/9/2013 PUBLISHED 8 Need for Government Approval of Principal Products and Services We do not require government approval to sell any of our products. However, in certain instances our customers may desire carbon and tax credits associated with the use of our products, which requires governmental approval. Effect of Existing or Probable Government Regulations We are not aware of any existing or probable governmental regulations that may have a material effect on the normal operations of our business. With respect to lighting, the Energy Independence and Security Act of 2007 (EISA 2007) requires that each Federal agency ensure that major replacements of installed equipment (such as heating and cooling systems) or renovation or expansion of existing space employ the most energy-efficient designs, systems, equipment, and controls that are life-cycle cost-effective. EISA 2007 sets several additional mandates regarding procurement of energy-efficient products. We build products and conduct business in a manner intended to meet these standards when we sell into the markets where they are applicable. Costs and Effects of Compliance with Environmental Laws Various federal, state and local laws regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, will directly impact our planned future. Based upon our current product mix and the markets in which we sell them, there are no environmental laws that require our compliance that we anticipate to have a material effect on the normal operations of our business. In the event we offer compact fluorescent lights for sale in the future, this may change, as there have been concerns raised regarding mercury pollution associated with CFLs. Employees As of May 14, 2014, we have 2 full-time employees. At present, Evolucia has reduced its personnel and staff in order to eliminate excess overhead and to refocus on the business’ core fundamentals: the protection and monetization of the Aimed Optics intellectual property and the commercialization and sale of the company’s core products that are manufactured through the partnership with Leader Electronics. The Board accepted Mel Interiano’s resignation in April 2014; and the company has employed Thomas Seifert as Interim CEO and Interim CFO. ITEM 1A. RISK FACTORS As a Smaller Reporting Company, the Company is not required to include the disclosure under this Item 1A. Risk Factors. ITEM 1B. UNRESOLVED STAFF COMMENTS As a Smaller Reporting Company, the Company is not required to include the disclosure under this Item 1B. Unresolved Staff Comments. ITEM 2. PROPERTIES We previously leased an operating facility at 106 Cattlemen Road Sarasota, FL 34232. This facility is under a five year and six months lease. The lease required monthly rent, including sales tax, of approximately $10,445. The building consisted of 17,252 square feet of laboratory, warehouse and office space. On October 28, 2012, the Company completely vacated its operations from its former headquarters at 106 Cattlemen Road, Sarasota, FL, 34232 due to the presence of mold. The Company was responsible for an aggregate of approximately $280,000 in future rent payments at the time it vacated the property. The Company is negotiating a settlement with the landlord but it cannot be assured that a settlement will be reached and the Company may be liable for the balance of unpaid rent due. No accrual has been recorded for this contingency at December 31, 2013. Headquarters office operations were moved temporarily to 6151 Lake Osprey Drive, Sarasota, FL 34240 while the manufacturing division, which also includes its warehouse, was moved temporarily to 6225 21st Street, Bradenton, FL34203. These temporary facilities were rented on a month to month basis for approximately $15,622 per month. Effective July 1, 2013, we moved to our operating facility located at 7040 Professional Parkway East, Sarasota, Florida 34240. The lease is under a six year lease and requires monthly rent, including sales tax, of approximately $16,000 for the first 18 months and escalates to $60,000 for the remainder of the term. In conjunction with the lease, we issued 12,000,000 options at the trading price the day of the agreement to the landlord. In April 2014, we are restructuring our organization for greaterefficiencies, and is aggressively pursuing sale opportunities, which continue to present themselves to the company. The company isworking with distributors and end users in order to maximize potential sales. As a result of the Company scaling back current operations, substantially all of the Company’s employees were released. We have received a notice of violation from our landlord related to our facility located at 7040 Professional Parkway East, Sarasota, Florida 34240. The landlord is a shareholder and we are working with the landlord to resolve the current default on the operating facility lease. While we do not know the current outcome in relation to the obligation on the lease, the discussions with the landlord are amicable and both parties are seeking a solution that is agreeable for both parties. 9 ITEM 3. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. Litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results, other than as described below. However, we are currently evaluating several consulting agreements and strategic relationships that the company entered into during the year ended December 2013. We may commence litigation against such parties if it is determined that such agreements were breached. Litigation with Supplier The Company is defending a lawsuit brought by a supplier of a component part of the Evolucia LED light fixtures. The suit alleges that the Company owes a re-stocking fee for the return of certain inventory. The plaintiff has alleged damages in excess of $100,000. The Company believes it has substantial defenses to this lawsuit and intends to vigorously defend it. The lawsuit is in the early stages of pleadings, and the outcome of this case is uncertain at this time. The Company has incurred no significant legal fees to date in this case. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 10 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is quoted on the OTC Bulletin Board and the OTC markets under the symbol "ILED". For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. Calendar 2013 Calendar 2012 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ $ . $ $ Holders As of May 14, 2014, we had approximately 1,584 record holders of our common stock. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of our stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. Our transfer agent is Island Stock Transfer, Inc. 15500 Roosevelt Boulevard, Suite 301, Clearwater, Florida 33760. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends if, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not anticipate declaring any dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities In the first quarter and second quarters of 2012, the Company issued 250,000,081 shares to 24 accredited investors for $2,500,000 in cash. During the first and second quarters of 2012, the Company issued 3,933,943 shares of its common stock in satisfaction of outstanding invoices from a professional service provider and 500,000 shares of its common stock for services. These shares were valued at the trading price of the Company’s common stock or $123,625 which was charged to operations. In addition, 300,000 common shares were returned to the Company and cancelled. In the third quarter of 2012, the Company issued 45,000,000 shares to7 holders of convertible notes in conversion of $450,000 of principal on that debt. In the third quarter of 2012, the Company issued 12,500,000 shares of its common stock for an aggregate purchase price of $1,000,000 pursuant to the LEI agreement (see Note H). During the second quarter of 2012, the Company issued a Director a stock option for the purchase of 5,000,000 shares of the Company’s common stock. The exercise price for the Option is $0.03.The Option vest over a four year period with 25% vesting on the first anniversary of the grant and the remaining vesting ratably on a quarterly basis thereafter for 12 quarters. During the second quarter of 2012, the Company issued a second Director a stock option for the purchase of 5,000,000 shares of the Company’s common stock. The exercise price for the Option is $0.03.The Option vest over a four year period with 25% vesting on the first anniversary of the grant and the remaining vesting ratably on a quarterly basis thereafter for 12 quarters. 11 During the second quarter of 2012, holders of an aggregate of $900,000 in principal of the 9% convertible notes have restructured their Convertible Notes by extending the maturity date to July 1, 2013. In connection with that extension, each of the holders who extended their Convertible Notes converted 50% of the principal amount of the Convertible Notes to common stock at $.02 per share which was the trading price of the shares on the conversion date, and the Company modified the terms of the remaining debt to allow conversion at $.02 per share and to increase the interest rate to 10% per annum. The aggregate principal amount outstanding under the new Notes is $550,000. The Company issued an aggregate of 45,000,000 shares of common stock to the holders of the Convertible Notes in the conversion of principal to common stock. In connection with the modification and conversion the Company recorded a debt conversion expense of $300,000. In addition, during March 2012, holders of $663,968 in Notes extended the due date on these Notes to July 1, 2013 During the second quarter of 2012, the Company and its CEO entered into an employment agreement effective March 22, 2012 whereby he was granted Common Stock Purchase Warrant (the “Warrant”) to purchase 25,000,000 shares (the “Warrant Shares”) of the Company’s common stock.The exercise price for the Warrant is $0.0179.The Warrant will vest in four equal installments on a yearly basis with the intended 6,250,000 Warrant Shares vesting one year from the Effective Date then continuing thereafter at the same rate.The Company and VM5 Ventures LLC (“VM5”), a company owned by the CEO, entered into a Termination and Settlement Agreement whereby the Company and the CEO amended the Nonstatutory Stock Option Agreement entered into between the Company and the CEO on January 31, 2012, whereby the option will vest as to 25% of the shares if the Company’s top line revenue has increased by $10 million.The option will continue to vest as to the remaining 75% of the shares in increments of 25% of the shares each time the Company’s top line revenue increases by at least $10 million. During the third quarter of 2012, the Company agreed to issue 300,000 shares of common stock for services. In addition, the Company issued 400,000 shares of common stock for services. The fair value of the shares of $29,600 was charged to operations. The 300,000 shares have not yet been issued. During the third quarter of 2012, the Company issued 1,042,000 shares of common stock to settle a dispute. The fair value of the shares was $41,680 and was charged to operations. During the third quarter of 2012, the Company entered into an employment agreement with its Executive Vice President and Chief Financial Officer of the Company whereby the executive was granted Common Stock Option (the “Option”) to purchase 15,000,000 shares (the “Option Shares”) of the Company’s common stock.The exercise price for the Option is $0.035.The Option will vest in two equal installments on a yearly basis with 7,500,000 Option Shares vesting one year and two years from the effective date. During the first quarter of 2013, a Director of the Company (“Lender”) provided $2.0 million to the Company on April 1, 2012 for the sole purpose of providing a purchase order financing line of credit.The purchase order line may be drawn. During 2013, the Company issued 12,702,740 shares of its common stock for the conversion of $127,027 of the principal and accrued interest balance of convertible notes. During 2013, the Company issued 55,984,385 shares of its common stock for services. These shares were valued at the trading price of the Company’s common stock at the time the services were agreed to of $1,058,038, which was charged to operations. During the period ended September 30, 2013, certain employeesagreed to defer a portion of their salaries aggregating $450,000 for a period of one year. At September 30, 2013, an aggregate of $132,916 had been deferred and is included in accounts payable and accruals. As consideration for deferring their salaries these employees are to receive an amount equal to the deferral in common shares of the Company of which 50% was awarded on the date of the election to defer salaries and 50% will be awarded on the date the deferred salaries are repaid. At September 30, 2013, $279,375 had been charged to operations related to these shares and recorded as additional paid in capital. At December 31, 2013, the Company’s outstanding common shares and its commitments to issue common shares exceeded its authorized capital by approximately 95,000,000 shares. The fair value of the shares of $840,000 has been reclassified to at liability at December 31, 2013. Additionally, on August 24, 2012, the Company and another Director of the Company, provided a purchase order line of credit of $250,000, which was increased to $750,000 on February 27, 2013. In consideration for providing such capital, the Company issued the Director a common stock purchase warrants to acquire 6,250,000 shares of common stock at an exercise price of $0.025 per share for a period of five years.The Company and the Director entered into a Security Agreement pursuant to which the Company granted to the Director a security interest in the asset(s) underlying each purchase order. All of the offers and sales of securities listed above were made to accredited investors, affiliates or executive officers of the Company, and the Company relied upon the exemptions contained in Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated there under with regard to those sales. No advertising or general solicitation was employed in offering the securities. The offers and sales were made to a limited number of persons, each of whom was an accredited investor, or an executive officer of the Company, and transfer of the common stock issued was restricted by the Company in accordance with the requirements of the Securities Act of 1933. In addition to representations by the above referenced persons, we have made independent determinations that each of the investors were accredited investors and that each investor was capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. Furthermore, all of the above-referenced persons were provided with access to our Securities and Exchange Commission filings. 12 ITEM 6. SELECTED FINANCIAL DATA As a Smaller Reporting Company, the Company is not required to include the disclosure under this Item 6 Selected Financial Data. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following information should be read in conjunction with the consolidated financial statements and the notes thereto contained elsewhere in this report. Statements made in this Item 7, "Management's Discussion and Analysis or Plan of Operation," and elsewhere in this 10-K that does not consist of historical facts, are "forward-looking statements." Statements accompanied or qualified by, or containing words such as "may," "will," "should," "believes," "expects," "intends," "plans," "projects," "estimates," "predicts," "potential," "outlook," "forecast," "anticipates," "presume," and "assume" constitute forward-looking statements, and as such, are not a guarantee of future performance. The statements involve factors, risks and uncertainties, the impact or occurrence of which can cause actual results to differ materially from the expected results described in such statements. Risks and uncertainties can include, among others, fluctuations in general business cycles and changing economic conditions; changing product demand and industry capacity; increased competition and pricing pressures; advances in technology that can reduce the demand for the Company's products, as well as other factors, many or all of which may be beyond the Company's control. Consequently, investors should not place undue reliance on forward-looking statements as predictive of future results. The Company disclaims any obligation to update the forward-looking statements in this report. You should read the following information in conjunction with our financial statements and related notes contained elsewhere in this report. You should consider the risks and difficulties frequently encountered by early-stage companies, particularly those engaged in new and rapidly evolving markets and technologies. Our limited operating history provides only a limited historical basis to assess the impact that critical accounting policies may have on our business and our financial performance. Overview For the fiscal year ended December 31, 2013, the Company had a net loss of $11,639,085, as compared to a net loss of $6,578,296 for the fiscal year ended December 31, 2012, an increase of $5,060,789, or 77%. The increase resulted from three primary areas: a decrease in Gross Profit of $1,465.336, an increase in selling, general and administrative expenses of approximately $1,516,630 and an increase in other expenses of $2,078,823. The loss from operations for the fiscal year ended December 31, 2013 was $9,139,823 as compared to a loss from operations in the fiscal year ended December 31, 2012 of $6,157,857, or an increase of $2,981,966 or 48%. The significant factors contributing to this operating loss are discussed in more detail below under “Results of Operations.” Certain events occurring after the end of the fiscal year had a significant impact on the Company’s liquidity and cash available for operations. See “Subsequent Events” and Note P to the Financial Statements included elsewhere herein. Results of Operations The following table sets forth the relationship to total revenues of principal items contained in the statement of operations of the consolidated financial statements included herewith for the fiscal years ending December 31, 2013 and December 31, 2012. Sales $ $ Cost of Sales Gross Profit Selling, General & Administrative Expenses Total Operating Costs and Expenses Operating Loss Net Other Expense Net Loss $ $ Revenues Revenues for the fiscal year ended December 31, 2013 were $2,011,267, which represented a decrease of $730,320 or 27% from the prior year of $2,742,587. Costs of Goods Sold Cost of Goods Sold (COGS) includes the costs of sale of our products, including material costs, manufacturing and labor, freight and shipping, warranty expense and sales commissions. COGS increased $734,016 or 25% in fiscal year 2013 to $3,656,355 from $2,922,339 in fiscal year 2012. This increase in primarily attributable to an increase in material costs associated with our first generation LED fixtures and the reserve for obsolete inventory of $1,375,000. 13 Gross Profit (Loss) The Company had a gross loss of $1,645,088 for the year ended December 31, 2013, as compared to a gross loss of $179,752, or 815%, for the fiscal year ended December 31, 2012.The increase in gross loss is attributable to the reserve for obsolete inventory of $1,375,000 and increase in material cost associated with our first generation LED fixtures in response to an evolving and more competitive marketplace as well as to an increase in associated cost of goods sold. Expenses Total operating expenses increased 25%, to $7,494,735 in fiscal year 2013 compared to $5,978,105 in 2012. The major categories of expense for the Company are discussed individually below. Selling, General and Administrative Expenses Selling, general and administrative expenses for 2013 and 2012 were equal to total operating expenses, as the Company had no research and development expense in that period. The major components of Selling, General and Administrative Expenses are discussed below. Product Development Product development costs were $130,597 for the year ended December 31, 2013, compared to $252,716 for the year ending December 31, 2012, a decrease of$122,119 or 48%. Product development expenses in 2013 represented continuing the refining of existing designs and development of aimed optics, the next generation cobra head and shoebox products Management expects to continue to support the development, reengineering, and building its current patent portfolio. After the first quarter of 2014, management expects product development costs to decrease until the Company formalizes the product development plan as a result of the restructuring. Management expects this to be completed by the end of the second quarter or beginning of the third quarter. General and Administrative General and administrative expenses are the ordinary expenses of running the business, including overhead, managerial and professional salaries and occupancy expense. For the year ended December 31, 2013 the Company’s general and administrative expenses were $6,329,046, compared to $5,133,273 in the prior year, an increase of $1,195,773 or 23%. Notable increases included compensation and benefits, $789,103, Professional Fees (which include legal and consulting fees incurred for the filing of patents), $80,118, Rental Expense, $257,096 (including $203,401 of expense related to options granted to the current landlord in July 2013), Bad Debt Expense, $547,036 with the majority of the expense related to the bad debt reserve of the Affineon receivable which the Board is reviewing to determine a course of action in 2014, and Information Technology Expenses $55,156. Notable decreases relate to $325,451 related to the issuance of stock and stock options issued to employees and consultants, and $398,521 Consulting Fees. Management expects with the restructuring of the company’s operations and continued focus on supporting the Company’s patents, the general and administrative expenses will significantly decrease after the first quarter of 2014. Restructuring will significantly reduce rent, compensation and benefits, bad debt expense and information technology expenses and continue the decrease in stock based compensation. Management expects consulting fees and professional fees to remain significant in 2014. Marketing & Sales Marketing & Sales expenses totaled $1,035,092 in fiscal year 2013, as compared to $592,116 in fiscal year 2012, representing an increase of $442,976 or 75%. The increase reflects the company’s efforts to continue to support the brand of the company and position it more effectively in the marketplace. Included in this category are tradeshow expenses and related travel, lodging, meals and entertainment expenses to market the product both domestically in the United States and Internationally. With the relationships developed, management expects marketing and sales expenses to reduce after the first quarter of 2014. Due to the restructuring of the company and continued focus on developing and supporting the Company’s patents, management expects to minimize expenses related to tradeshows and related travel expenses. Management continues to support the branding of its products, Company and marketing of its patents to the marketplace. Research and Development The Company did not incur any research and development expenses in 2013 or 2012. 14 Other Income and Expenses Other income and expense reflects interests costs (net of interest income), including derivatives and impairment costs, as discussed below: Interest expense for the year ended December 31, 2013 was $4,064,292 compared to $420,439 for the year ended December 31, 2012.Interest expense resulted from debt increase in 2013 and accretion of debt discounts compared to 2012 as the Company conducted a capital raise in the form of a debt instrument through a private placement. The company also increased its borrowings and related interest expense associated with borrowings on a credit facility. In addition, $2,815,194 was charged to interest expense for options issued in connection with financing agreements and a debt inducement discount of $400,000 was accreted and charged to interest expense. The derivative gain of $1,805,030 related to changes in the fair value of the warrants issued with certain debt agreements. In addition, the Company incurred an impairment expense of property and equipment of $240,000 in 2013 as the Company starts to restructure the Company’s operations. Liquidity and Capital Resources The Company’s cash flow from operations is insufficient to meet its current obligations. In fiscal year 2013, the Company relied upon additional investment through sales of common stock, lines of credit, and debentures in order to fund its operations. For recent financing activities, see “Subsequent Events” below and Note P to the Financial Statements included elsewhere herein. Cash Flows and Working Capital As a result of losses we have incurred to date, we have financed our operations primarily through equity, lines of credit, and debentures. As of December 31, 2013, we had $16,120 in cash and cash equivalents. We had receivables of $338,361 and inventory of $732,145 net of the reserve for obsolescence. Our current liabilities were $5,398,044. Our business cycle is working capital intensive. The sales cycle can be several months or longer and sales are not invoiced until the product has been built and shipped, requiring all cost of goods, and in some cases sales commissions, to be incurred prior to payment on an order. Also, because we build our products based upon a specific order, it can take up to 90 days to fulfill an order, followed by a period of time in which to collect our receivables. As discussed in “Subsequent Events” below and Note P to the Financial Statements, we have two lines of credit with a total borrowing capacity of $2.75 million, $2 million of which was provided in cash to the Company and can be used for working capital purposes while the other $750,000 facility is available upon request for specific customer purchase orders pursuant to certain conditions. As of December 31, 2013, the Company had drawn an aggregate of $2,757,952 and had no remaining available balance. Management intends to continue to finance operations through debt and equity as well as to seek potential acquisitions that have positive cash flows; however, there can be no assurance of successful financing or acquisition activity in the future. The Company may incur operating losses for the foreseeable future and there can be no guarantee that we will be successful securing funding. In the event we are unable to fund our operations by positive operating cash flows or additional funding, we will be forced to reduce our expenses and may have to cease operations. During the period ended March 31, 2014, the Company’s Chief Executive Officer, who was also the Chief Financial Officer, resigned. In addition, the company is restructuring its organization for greaterefficiencies, and is aggressively pursuing sale opportunities, which continue to present themselves to the company. The company isworking with distributors and end users in order to maximize potential sales. As a result of the Company scaling back current operations, substantially all of the Company’s employees were terminated.The Company will continue to rely on its relationship with its partner, Leader Electronics, Inc., and optimize its strong industry relationship as it continues to concentrate on its legacy Aimed Optics™ products.It will also continue to supports its development, reengineering, and building its current patent portfolio, which includes the continuing effort to reduce costs in an effort to become a more affordable option in the industry. The company received $4,401,134 through it financing activities. These included $674,885 from its credit facilities as discussed above, $3,376,249 from private placement proceeds and $350,000 from convertible debt. As noted below, the Company accepted proceeds from the sale of notes payable through a private placement in the aggregate amount of $3,376,249 in 2013. As noted below, the Company received proceeds from the sale of convertible debentures of $350,000 in 2013. The Company uses contract manufacturers to produce its products and therefore does not have significant capital expenditures at this time. Operating Activities Net cash used in operating activities for the year ended December 31, 2013 totaled $5,859,960 as compared to $2,993,531 in the year ended December 31, 2012, an increase of 96%. 15 Investing Activities Net cash used in investing for the year ended December 31, 2012 was $167,518 as compared to $66,578 in the year ended December 31, 2012, an increase of 152%. The investing activity related to acquisition of property and equipment to support company operations. Financing Activities Our net cash raised in financing activities for the fiscal year ended December 31, 2013 of $4,401,134 compared to December 31, 2012 was $4,466,695, a decrease of $65,561. In 2013, the decrease in financing activities resulted from $674,885 resulted from proceeds from a Lines of Credit compared to $2,075,414 in 2012, $3,376,249 resulted from proceeds from notes payable related to private placement compared to $108,719 repayments in 2012 and $350,000 proceeds related to convertible debentures with no proceeds or repayments in 2012. In 2013, there were no proceeds received related to stock issued for cash in 2013 as compared to the $2,500,000 received in 2012. Cash Requirements As of December 31, 2013, we had $16,120 in cash and cash equivalents compared to $1,642,464 as of December 31, 2012, a decrease of $1,626,344 or 99%. As discussed below, this is not adequate to maintain the Company’s current level of operations through December 31, 2014. See “Subsequent Events” below and Note P to the Financial Statements included herein. Subsequent Events On January 1, 2014, a portion of the accredited investors that participated in the PPM #1 offering agreed to exchange their PPM #1 securities representing an aggregate of$2,308,842in principal and accrued interest, and PPM Warrants to acquire an aggregate of 99,665,910 shares of common stock for 8% Secured Convertible Promissory Notes (the "PPM #2") with a face value of $2,080,237. The PPM #2 securities mature three years from the date of issuance and are convertible into shares of common stock at a conversion price of $0.01 per share subject to the Company increasing its authorized shares of common stock.Interest is due and payable on the maturity date.The PPM #2 securities are secured by assets of the Company and can be prepaid in whole or in part at any time without the consent of the holder. The Company considered whether the exchange of the PPM #1 Notes and PPM Warrants was within the scope of ASC 470-60-55Accounting for Troubled Debt Restructuring, which states that if a Company is experiencing financial difficulties and a concession is granted, troubled debt restructuring accounting should be applied. The Company has concluded that it is experiencing financial difficulties and the creditor has granted a concession as the effective borrowing rate for the restructured debt is less than the effective rate of the PPM #1 Notes prior to restructuring. ASC 470 requires that the effects of any sweeteners be considered when determining the cash flows for the restructured debt.As such, the fair value of the cancelled PPM Warrants of approximately $572,000 was considered when determining whether a concession had been granted.Because the total cash outflows required under the restructured debt were greater than the carrying amount of the debt prior to the restructuring, no gain or loss was recognized and there was no adjustment to the carrying amount of the debt. Rather, the carrying amount of the debt will be used to calculate interest expense over the remaining term of the restructured debt so that any unamortized deferred costs from the original debt financing continue to be recognized as interest expense over the remaining term of the restructured debt. Subsequent to the restructuring, the effective interest rate on the debt is approximately 47%. On January 1, 2014 the holders of two Convertible Promissory Notes issued in 2013 agreed to roll-over their principal and accrued interest of $170,042 into PPM #2 described above in Note L. The transaction was not considered a troubled debt restructuring because the borrower’s effective interest rate before the roll-over was less than the effective interest rate after the rollover. As such, the transaction was treated as a modification and the difference between the carrying amount of the original Convertible Promissory Notes of $170,042 and the fair value of the newly issued PPM #2 Notes was recorded as a gain on extinguishment of approximately $13,000. On February 18, 2014, holders of 10% notes payable with an outstanding principal balance totaling $290,642 chose to roll their outstanding balances into PPM #2. The Company has concluded that it is experiencing financial difficulties and the creditor has granted a concession as the effective borrowing rate for the restructured debt is less than the effective rate of the 10% notes payable prior to the restructuring. No gain or loss was recognized because the total cash outflows required under the restructured debt were greater than the carrying amount of the debt prior to the restructuring. At present, Evolucia has reduced its personnel and staff in order to eliminate excess overhead and to refocus on the business’ core fundamentals: the protection and monetization of the Aimed Optics intellectual property and the commercialization and sale of the company’s core products that are manufactured through the partnership with Leader Electronics. Based on the company’s performance under his leadership, the Board accepted Mel Interiano’s resignation in April 2014; and the company has employed Thomas Seifert as Interim CEO. 16 During the period ended March 31, 2014, the Company issued 7,412,057 shares to employees as compensation. The employees agreed to certain deferred compensation arrangements and upon the availability of S-8 stock, the Company issued 7,412,057 shares. During the period ended March 31, 2014, the Company issued 8,016,541 shares to former employees to settle unpaid compensation. During the period ended March 31, 2014, the Company issued 81,062,535 shares to several consultants for services. During the period ended March 31, 2014, the Company issued 2,020,000 shares to a note holder to satisfy the outstanding debt. During the period ended March 31, 2014, 10,000,000 shares were returned to the Company for no consideration and were cancelled. During the period ended March 31, 2014, the Company issued 18,500,000 stock options to two consultants. The options have exercise price of $0.01, vest immediately and expire five years from the date of issuance. During the period ended March 31, 2014, the Company issued 12,675,000 stock options to one employee. The options have exercise prices of $0.004, vest immediately and expire five years from the date of issuance. During the period ended March 31, 2014, the Company received $50,000 proceeds from PPM#2 described in Note L above. The lines of credits as noted in Note M above have been extended for one year to February 2015with all other terms remaining the same. During the period ended March 31, 2014, a private investor, shareholder and director provided additional advances of $523,648. The Company entered into four Promissory notes related to these in addition to the $560,000 advances made in 2013 and $100,000 advances related to the line of credit. The Company entered into two Promissory Notes on January 7, 2014 for $593,062 and $500,000; a third Promissory Note was agreed to on March 18, 2014 in the amount of $60,000; and a fourth Promissory Note was agreed to on March 31, 2014 in the amount of $63,648. Each of these Promissory Notes bear interest at 12.5% and mature one year from date of agreement. During the period ended March 31, 2014, a second private investor, shareholder and director provided additional advances of $102,500. The Company entered into a Promissory note related to $35,000 of these advance in 2014 combined with $10,000 advances in 2013 on March 14, 2014 in the amount of $45,000. The Promissory Note bear interest at 12.5% and mature one year from date of agreement. Recent Accounting Pronouncements The Company does not believe that recently issued accounting pronouncements will have a material impact on its financial statements. Critical Accounting Policies and Estimates Critical accounting estimates are those that management deems to be most important to the portrayal of our financial condition and results of operations, and that require management’s most difficult, subjective or complex judgments, due to the need to make estimates about the effects of matters that are inherently uncertain. We have identified our critical accounting estimates which are discussed below. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and revenue and expenses during the reporting period. Actual results could differ from those estimates. The Company’s significant estimates include the valuation of stock based charges, the valuation of derivatives and the valuation of inventory reserves. Accounts Receivable The Company extends credit to its customers based upon a written credit policy.Accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate for the amount of probable credit losses in the Company’s existing accounts receivable.The Company establishes an allowance of doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends, and other information.Receivable balances are reviewed on an aged basis and account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not require collateral on accounts receivable. 17 Research and Development Research and Development ("R&D") expenses are charged to expense when incurred. The Company has consulting arrangements which are typically based upon a fee paid monthly or quarterly. Samples are purchased that are used in testing, and are expensed when purchased. R&D costs also include salaries and related personnel expenses, direct materials, laboratory supplies, equipment expenses and administrative expenses that are allocated to R&D based upon personnel costs. Revenue Recognition The Company recognizes revenue when the following conditions have been met: there is persuasive evidence an arrangement exists which includes a fixed price, there is reasonable assurance of collection, the services or products have been provided and delivered to the customer, no additional performance is required, and title and risk of loss has passed to the customer. Products may be placed on consignment to a limited number of resellers. Revenue for these consignment transactions will also be recognized as noted above. Share-Based Payments Compensation cost relating to share based payment transactions be recognized in the financial statements. The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity award). Liquidity Our consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. Although we have incurred losses from operations and have a significant accumulated deficit at December 31, 2013, we believe we have adequate resources, such as our credit facilities and the potential proceeds from a private placement during 2014 to meet our operating commitments in 2014. In the event these resources and operating cash flows are not sufficient to fully fund our operating commitments or our growth, we would look to secure additional debt or equity financing. There can be no guarantee that we will be successful securing funding. In the event we are unable to fund our operations by positive operating cash flows or additional funding, we may be forced to reduce our expenses and slow down our growth rate. Accordingly, our consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Off-Balance Sheet Arrangements We do not currently have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. We have not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have: · An obligation under a guarantee contract, although we do have obligations under certain sales arrangements including purchase obligations to vendors, · A retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, · Any obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument or, · Any obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by us and material to us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging or research and development services with us. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We have no material exposure to interest rate changes. We are subject to changes in the prices of energy, which are out of our control. Effect of Changes in Prices In the lighting industry, prices of equivalent incandescent lighting products are lower than the Company’s prices. In addition, some competing LED lighting fixtures are priced lower than the Company’s products. Reducing the cost of our products is a primary focus at this time and will be necessary in order for our LED lighting products to be competitive in the marketplace in the future. 18 ITEM 8 . FINANCIAL STATEMENT AND SUPPLEMENTAL DATA The Company's audited financial statements and notes thereto appear in this report beginning on page F-1. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. ITEM 9A - CONTROLS AND PROCEDURES Management Report on Disclosure Controls Under the supervision and with the participation of management, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) or 15d-15(e) under the Exchange Act) as of the end of the period covered by this by this Report. Based upon that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that, as of the end of the period covered by this Report, our disclosure controls and procedures were not effective due to the reasons discussed below. Management Report on Internal Control over Financial Reporting The financial statements, financial analyses and all other information included in this Report were prepared by the Company's management, which is responsible for establishing and maintaining adequate internal control over financial reporting. The Company's internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The Company's internal control over financial reporting includes those policies and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition and use or disposition of the Company's assets that could have a material effect on the Company's financial statements. There are inherent limitations in the effectiveness of any internal control, including the possibility of human error and the circumvention or overriding of controls. Accordingly, even effective internal controls can provide only reasonable assurances with respect to financial statement preparation. Furthermore, due to changes in conditions, the effectiveness of internal controls may vary over time. Our Chief Executive Officer and Executive Vice President and Chief Financial Officer conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework (1992) andInternal Control Over Financial Reporting – Guidance for Smaller Public Companies (2006), issued by the Committee of Sponsoring Organizations of the Treadway Commission. Management has concluded that its internal controls over financial reporting are properly designed however due to the reasons discussed below do not operate effectively causingweaknesses in the Company’s internal controls over financial reporting. The Company lacks an audit committee with an independent financial expert. The Company is planning to form an audit committee and hopes to do so within the next fiscal year. The Company’s accounting department lacks sufficient employees to maintain a segregation of duties. The Company is planning to hire a controller and any necessary additional accounting personnel necessary to mitigate these issues. Changes in Internal Control over Financial Reporting During the quarter ended December 31, 2013, there were no changes in the Company’s internal control over financial reporting (as defined in Rule 13a-15(f) and 15d–15(f) under the Exchange Act) that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 19 ITEM 9B. OTHER INFORMATION None. 20 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following are the names and certain other information regarding individuals who are currently serving as and those who served as directors and executive officers during fiscal year 2013. Name Age Position Thomas Seifert 42 Chief Executive Officer and Chief Financial Officer Mel Interiano 41 Former Chief Executive Officer, Chief Financial Officer and Chairman of the Board Thomas A. Siegfried 61 Director Burton “Skip” Sack 76 Director Francis Santiago 66 Director Pursuant to our Bylaws, directors are elected at the Annual Meeting of Stockholders, and each director holds office until his or her successor is elected and qualified. Officers are elected by the Board of Directors and hold office until an officer’s successor has been duly appointed and qualified unless an officer dies, resigns or is removed by the Board prior to that time. There are no family relationships among any of our directors and executive officers. Background of Directors and Executive Officers Thomas Seifert has more than 15 years of general management, global operations and financial management expertise. Since January 2006 to present, Mr. Seifert has served as a principal of Rocky Mountain Advisors Corp. where he provides management and financial advisory services. From 2007 to 2011, he served as Chief Financial Officer and a Board Member at World Surveillance Group where he was responsible for overseeing acquisitions, corporate strategy, treasury activities, tax planning, accounting, reporting, internal audit and investor relations. Furthermore during 2011, Mr. Seifert served as Chief Financial Officer for Triad Communications Group, a company that provides wireless equipment installation and design and project management services and for GlobalNet Corporation, a public telecommunications company (1998 to 2005). Mel Interiano spent 15 years at OSRAM SYLVANIA Inc., most recently as Business Development Manager of Innovation and International Sales Manager. During his tenure at OSRAM SYLVANIA, Mr. Interiano was presented with the Sales Innovation Award in recognition of his contribution to LED lighting sales. In addition, Mr. Interiano has extensive experience in lean manufacturing methods that are critical to the development of world-class LED lighting manufacturing processes. Mr. Interiano, who is fluent in Spanish, earned his Chemical Engineering degree from the University of Rhode Island and is completing an MBA in Finance from Northeastern University. He has also completed executive management programs at Cornell University and is trained in statistical process control and Six Sigma management. Francis Santiago served as Executive Vice President and General Manager of OSRAM SYLVANIA’s General Lighting division where he directed sales, operations, finance, product development quality, and human resource functions across the NAFTA region, including several manufacturing locations and distributions centers. Prior to that, Mr. Santiago was the global head for OSRAM’s Precision Materials business. Burton "Skip" Sack served in the United States Marine Corps in Japan, Korea and Okinawa, and received an honorable discharge in 1957 with the rank of Sergeant. In 1961, Sack graduated with distinction from Cornell University with a Bachelor of Science degree. Upon graduation, Sack began his business career with Howard Johnson's as an Advertising Assistant, and in 1981 Mr. Sack was appointed as Senior Vice President of Howard Johnson. Through a leveraged buyout, Mr. Sack acquired the Red Coach Grill Division of Howard Johnson's, a chain of 15 dinner house restaurants. In 1984, Mr. Sack gained the New England franchise rights for Applebee's Neighborhood Grill and Bar Restaurants, and in 1986 opened the first Applebee's in the New England area in Newton, Massachusetts. In October, 1994, Mr. Sack merged his companywith Applebee's International, Inc., the franchisor. At the time of the merger, Mr. Sack's company, Pub Ventures of New England, Inc., operated 14 Applebee's restaurants in four New England States and had two under construction. Upon completion of the merger, Mr. Sack became the Executive Vice President of Applebee's International, Inc. and joined the company's board of directors. He is a former Board member of several other restaurant chains. Thomas A. Siegfriedis a former construction executive with 25 years of experience in the commercial and government sector, most recently asco-owner of Centennial Contractors Enterprises Inc. of Reston, Virginia, a nationally renowned construction company that manages large facilities and infrastructure at universities, municipalities and federal installations. Role of the Board Pursuant to Nevada law, our business, property and affairs are managed under the direction of our board of directors. The board is responsible for establishing broad corporate policies and for the overall performance and direction of the Company, but is not involved in day-to-day operations. Members of the board keep informed of our business by participating in board and committee meetings, by reviewing analyses and reports sent to them regularly, and through discussions with our executive officers. 21 2013 Board Meetings During the fiscal year ended December 31, 2013, the Board formally met on several occasions but no less than once per quarter and had no actions by unanimous written consent. All of the directors attended each of the meetings of the Board in 2013. Board Committees Audit Committee We do not have a separate Audit Committee; rather, our board of directors performed the functions of an Audit Committee during 2013. These functions include recommending a firm of independent certified public accountants to audit the annual financial statements; reviewing the auditors’ independence, the financial statements and their audit report; and reviewing management's administration of the system of internal accounting controls. We do not currently have a written audit committee charter or similar document. Nominating Committee We do not have a Nominating Committee or Nominating Committee Charter. Our board of directors performs the functions associated with a Nominating Committee. Compensation Committee We currently do not have a Compensation Committee of the board of directors. Our board of directors performs the functions of the Compensation Committee, including reviewing compensation and incentives our executive officers, directors, consultants and employees. FAMILY RELATIONSHIPS There are no family relationships between any of our directors or executive officers. INVOLVEMENT IN CERTAIN LEGAL PROCEEDINGS Other than as discussed herein, none of our directors, executive officers, promoters or control persons have been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Code of Conduct We have adopted a written code of conduct that governs all of our officers, directors, employees and contractors. The code of conduct relates to written standards that are reasonably designed to deter wrongdoing and to promote: · Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the Commission and in other public communications made by an issuer; 22 · Compliance with applicable governmental laws, rules and regulations; · The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and · Accountability for adherence to the code. SECTION 16(a) BENEFICIAL OWNERSHIP COMPLIANCE Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s Directors and executive officers, and persons who own more than 10 percent of the Company’s common stock, to file with the SEC the initial reports of ownership and reports of changes in ownership of common stock. Officers, Directors and greater than 10 percent stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Specific due dates for such reports have been established by the SEC, and the Company is required to disclose in this report any failure to file reports by such dates during fiscal year 2013. Based solely on its review of the copies of such reports received by it, or written representations from certain reporting persons that no Forms 5 were required for such persons, the Company believes that during the fiscal year ended December 31, 2013, there was no failure to comply with Section 16(a) filing requirements applicable to its executive officers, directors or ten percent stockholders. Director Compensation The Company compensates outside directors on a negotiated basis including expenses for their service. Each of the outside directors received a Warrant for the purchase of 5,000,000 shares of the Company’s common stock. The exercise price ranges from $0.025 to $0.030 depending on when the warrants were issued and vests ratably over a four year period. Limitation of Liability of Directors Our Articles of Incorporation, as amended, provide to the fullest extent permitted by Nevada law, our directors or officers shall not be personally liable to us or our shareholders for damages for breach of such director's or officer's fiduciary duty. The effect of this provision of our Articles of Incorporation, as amended, is to limit the rights of the Company and its shareholders (through shareholders' derivative suits on behalf of our company) to recover damages against a director or officer for breach of the fiduciary duty of care as a director or officer (including breaches resulting from negligent or grossly negligent behavior), except under certain situations defined by statute. We believe that the indemnification provisions in our Articles of Incorporation, as amended, are necessary to attract and retain qualified persons as directors and officers. Election of Directors and Officers Directors are elected to serve until the next Annual Meeting of stockholders and until their successors have been elected and qualified. Officers are appointed to serve until the meeting of the Board of Directors following the next annual meeting of stockholders and until their successors have been elected and qualified. No Executive Officer or Director has been the subject of any order, judgment, or decree of any Court of competent jurisdiction, or any regulatory agency permanently or temporarily enjoining, barring suspending or otherwise limiting him from acting as an investment advisor, underwriter, broker or dealer in the securities industry, or as an affiliated person, director or employee of an investment company, bank, savings and loan association, or insurance company or from engaging in or continuing any conduct or practice in connection with any such activity or in connection with the purchase or sale of any securities. No Executive Officer or Director has been convicted in any criminal proceeding (excluding traffic violations) or is the subject of a criminal proceeding which is currently pending. To the best of our knowledge, no Executive Officer or Director is the subject of any pending legal proceedings. Compensation Discussion and Analysis Currently, the Company’s philosophy is to align compensation with its short-term goals (development of products, sales, and generating positive cash flow) as well as the long-term goal of providing expertise to develop long-term product development and development of markets for the Company to pursue. Our plan was determined by a combination of upper management, finance and operations departments, based on research available from NCEO (the National Center for Employee Ownership) and other research management is familiar with. The current plan has the flexibility to be changed as the needs of the Company and the circumstances surrounding it change. The Company has designed its compensation structure to provide its core employees with fair but slightly below-market compensation and supplement that compensation with equity-based incentives such as stock options and stock-based compensation in certain cases. These equity-based incentives align the interests of employees with those of shareholders and allow the employees to earn higher rates of income if the value of the Company improves over timeThe equity-based incentives also give the Company the ability to utilize less cash for compensation and still reward employees for performance improvements. Certain consultants have elected to be paid in shares only. 23 We do not work from any specified formula in setting compensation. Individual awards are based on a combination of factors, including current compensation level, the importance of the type of work performed to the Company’s overall goals, the relative degree of an individual’s shortfall between current compensation and market compensation for the particular job and executive management’s determination of the impact of the incentive level on performance. In 2011, we awarded options with terms of 10 years that vest over four years to provide longer-term incentives. All of our employees who served in 2011 who were not founders of the Company were granted stock options. We match to our 401(k) up to a specified level, which is the same for all employees. This is the only form of retirement plan we offer. We pay a portion of health insurance for our employees. We entered into employment agreements with our Former Chief Executive Officer and Chairman of the Board and our Former Executive Vice President and Chief Financial Officer during the year ended December 31, 2012. We believe that the members of our board of directors are collectively capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. In addition, we believe that retaining an independent director who would qualify as an “audit committee financial expert” would be overly costly and burdensome and is not yet cost effective for the Company. ITEM 11. EXECUTIVE COMPENSATION The following table sets forth information concerning the total compensation that we have paid or that has accrued on behalf of our executive officers during the fiscal year ended December31, 2013 and the comparable period in 2012. For Mr. Buckland, the table includes compensation from January 1, 2012 through his last date of employment, January 19, 2012. For Ms. Meringer, the table includes compensation from January 1, 2012 through her last date of employment, April 3, 2012. For Mr. Hofer, the table includes compensation from January 1, 2012 through his last date of employment, May 31, 2012. For Mr. Rockwood, the table includes compensation from September 13, 2012 through November 30, 2013. Name and Principal Position Year Salary $ Bonus $ Stock Awards $ Option Awards $ Non-Equity Incentive Plan Compensation $ Nonqualified Deferred Compensation Earnings All Other Compensation $ Total $ Mel Interiano, Former CEO & Chairman -0- -0- -0- -0- -0- -0- -0- -0- -0- Charles Rockwood, Former EVP & CFO -0- -0- -0- -0- -0- -0- -0- -0- -0- Art Buckland, Former CEO -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Patricia Meringer, Former Director -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Erich Hofer, Former Interim CEO/CFO, Director -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- 24 The following table sets forth information concerning unexercised options; stock that has not vested; and equity incentive plan awards for each named executive officer outstanding as of the end of the registrant's last completed fiscal year: OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) Former CEO Mel Interiano 0- -0- $ 3/22/2022 -0- -0- -0- Former EVP& CFO Charles Rockwood -0- -0- $ 9/13/22 -0- -0- -0- None of our executive officers exercised any stock option or stock-based incentive during 2013. The following table sets forth in tabular form information concerning each exercise of stock options, SARs and similar instruments, and each vesting of stock, including restricted stock, restricted stock units and similar instruments, during the last completed fiscal year for each of the named executive officers on an aggregated basis, as required by SEC regulations: OPTION EXERCISES AND STOCK VESTED OPTION AWARDS STOCK AWARDS Name Number of Shares Acquired on Exercise (#) Value Realized on Exercise Number of Shares Acquired on Vesting (#) Value Realized on Vesting Mel Interiano, CEO & Chairman -0- -0- -0- -0- Charles Rockwood, EVP & CFO -0- -0- -0- -0- Long-Term Incentive Plans Other than the Company’s 401(k) plan which is available to all employees, prior to May 1, 2008, there were no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers, except that our employees, directors and executive officers did receive stock options and stock grants at the discretion of our board of directors. On May 1, 2008, the Company adopted the 2008 Incentive Stock Plan (“the Plan”) designed to retain directors, employees, executives and consultants and reward them for making major contributions to the success of the Company. The Plan was approved by the Company’s shareholders in November, 2010. A copy of the Plan has been filed by the Company as an exhibit to a prior report and is available through several sources, including the website of the Securities and Exchange Commission. The following is a summary of the Plan and does not purport to be complete: 25 The Plan is administered by the board of directors. The Plan did not have any individual caps other than the limitations on granting incentive stock options to employees, which limits are imposed by the rules relating to incentive stock options rather than the plan itself.The Plan permits the grant of restricted stock and nonstatutory options to participants. The maximum number of shares subject to the Plan was 30,000,000 when it was adopted; this amount was increased to 125,000,000 when the Plan was approved by the shareholders in November, 2010. The Plan will terminate ten years from the date it was adopted. The board of directors may, as permitted by law, modify the terms of any grants under the Plan, and amend, suspend, or extend the Plan itself. On termination of employment, unvested options expire and do not continue to vest. Vested options are exercisable by employees on termination as follows: · Voluntary termination by the employee: within 3 months after termination of employment. · Termination by the Company for cause: options expire on termination · Disability:vested options may be exercised within six months after termination. · Death: vested options may be exercised for one year after death. · Retirement permits exercise in accordance with the terms of the option. Options cannot be transferred without the consent of the board of directors. Individual grants are made by the board. We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock compensation may be granted at the discretion of our board of directors. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control, where the value of such compensation exceeds $60,000 per executive officer.However, stock options granted under the Plan vest in the event of a change of control. EMPLOYMENTCONTRACTS AND CONSULTING AGREEMENTS The Company has various employment and consulting contracts with its executives and consultants, described more fully below: On June 4, 2012, the Company entered into an employment agreement effective March 22, 2012 (the “Effective Date”) with Mel Interiano its Chairman & CEO (“CEO”).The term of employment with the Company will be at will.Either the CEO or the Company may terminate the employment relationship at any time without notice or cause.In consideration for services as the CEO, the Company shall compensate him at a base salary of $300,000 (the “Base Salary”).The Base Salary will be subject to modification during the employment in accordance with the Company’s practices, policies, and procedures but will not be reduced without mutual agreement.In the event the Company terminates the Agreement without cause, the Company will be required to pay severance equal to one year in salary. In addition, the CEO will be eligible to earn an annual performance bonus of up to 100% of his Base Salary measured as of the end of the preceding fiscal year, payable in cash when other Company executives are paid their bonuses.Further, the CEO was granted Common Stock Purchase Warrant (the “Warrant”) to purchase 25,000,000 shares (the “Warrant Shares”) of the Company’s common stock.The exercise price for the Warrant per share is $0.0179.The Warrant will vest in four equal installments on a yearly basis with the intended 6,250,000 Warrant Shares vesting one year from the Effective Date then continuing thereafter at the same rate. The Company had previously entered into a consulting agreement with VM5 Ventures, LLC (“VM5”) a Company owned by the CEO. The Company and VM5 entered into a Termination and Settlement Agreement whereby the Company agreed to pay VM5 $75,000 on or before June 15, 2012, and the consulting agreement was terminated.The Company and the CEO amended the Nonstatutory Stock Option Agreement entered into between the Company and the CEO on January 31, 2012, whereby the option to purchase 50,000,000 shares will vest as to 25% of the shares annually if the Company’s top line revenue has increased by $10 million.The option will continue to vest as to the remaining 75% of the shares in increments of 25% of the shares annually each time the Company’s top line revenue increases by at least $10 million from the previous year. During the period ended March 31, 2014, the Company’s Chief Executive Officer, who was also the Chief Financial Officer, resigned. 26 On September 13, 2012, the Company entered into an employment agreement with Charles B. Rockwood its Executive Vice President and Chief Financial Officer (“EVP & CFO”) of the Company. The term of employment with the Company will be at will.Either EVP & CFO or the Company may terminate the employment relationship at any time without notice or cause.In consideration for services as EVP & CFO, the Company shall compensate him at a base salary of $150,000 (the “Base Salary”).The Base Salary will be increased by 5% to 10% on a yearly basis depending on whether certain metrics are satisfied.The Base Salary increases to $225,000 upon the Company successfully raising $3,000,000 in financing. The Base Salary will be subject to modification during the employment in accordance with the Company’s practices, policies, and procedures but will not be reduced without the EVP & CFO’s mutual agreement.In the event the Company terminates the Agreement without cause, the Company will be required to pay the EVP & CFO severance equal to one year in salary. In addition, EVP & CFO will be eligible to earn an annual performance bonus of up to 100% of his Base Salary measured as of the end of the preceding fiscal year, payable in cash when other Company executives are paid their bonuses.Further, the EVP & CFO was granted Common Stock Option (the “Option”) to purchase 15,000,000 shares (the “Option Shares”) of the company’s common stock.The exercise price for the Option is $0.035.The Option will vest in two equal installments on a yearly basis with 7,500,000 Option Shares vesting one year and two years from the Effective Date. On October 29, 2013, Charles B. Rockwood resigned as the Executive Vice President and Chief Financial Officer of the Company for personal reasons. The Company and Mr. Rockwood entered an Agreement whereby the parties were released from all obligations and liabilities and pursuant to which Mr. Rockwood will continue to provide services to the Company on a consulting basis through November 30, 2013 and be available for limited consultation through March 30, 2014. The Company has agreed to allow Mr. Rockwood’s option to vest with respect to 8,125,000 shares of common stock, which are exercisable for $0.02 per share. On April 24, 2014, the Company entered into an employment agreement with Thomas Seifert pursuant to which Mr. Seifert agreed to serve as the Interim Chief Executive Officer and Interim Chief Financial Officer of the Company. The Company is presently in search of a permanent Chief Executive Officer and Chief Financial Officer. Mr. Seifert’s term of employment with the Company will be for three months on an at-will basis. Either Mr. Seifert or the Company may terminate the employment relationship at any time without notice or cause.In consideration for Mr. Seifert’s services as Interim Chief Executive Officer and Interim Chief Financial Officer, the Company shall compensate Mr. Seifert a monthly salary of $6,000. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. Beneficial Ownership of Evolucia Common Stock of Principal Stockholders, Directors and Management The following table sets forth information with respect to the beneficial ownership of the Common Stock as of May 14, 2014 by (i) each person known by the Company to own beneficially more than 5% of the outstanding Common Stock; (ii) each director of the Company; (iii) each officer of the Company and (iv) all executive officers and directors as a group. Except as otherwise indicated below, each of the entities or persons named in the table has sole voting and investment powers with respect to all shares of Common Stock beneficially owned by it or him as set forth opposite its or his name. NAME AND ADDRESS OF BENEFICIAL OWNER TITLE OF CLASS NUMBER OF SHARES OWNED (1) PERCENTAGE OF CLASS (2) Thomas Seifert ** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock -0- 0.00% Mel Interiano ** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock 75,000,000 (3) 5.54% Thomas A. Siegfried ** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock 199,794,048 (4) 14.75% Francis Santiago** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock 12,395,542 (5) *% Skip Sack** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock 6.14% Charles Rockwood** 7040 Professional Parkway East Sarasota, Florida 34240 Common Stock 8,125,000 (7) *% All Officers and Directors As a Group (5 persons) Common Stock 27.94% * Less than 1%. ** Executive officer and/or director. 27 Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of May 14, 2014 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. Based on 1,354,969,085shares of common stock issued and outstanding as of May 14, 2014. 25,000,000 shares vest in four equal installments on a yearly basis effective March 22, 2012. Additionally, 50,000,000 shares will vest as to 25% of the shares annually as of the grant date, January 31, 2012, if the Company’s top line revenue has increased by $10 million.The option will continue to vest as to the remaining 75% of the shares in increments of 25% of the shares annually each time the Company’s top line revenue increases by at least $10 million from the previous year. Includes (i) 62,794,048 shares of common stock held directly by two family trusts, (ii) a non-statutory stock option to acquire 5,000,000 shares of common stock, of which 25% shall vest one year from the date of grant and 8.33% shall vest during the nine quarters thereafter, (iii) a common stock purchase warrant to acquire 107,000,000 shares, and (iv) a common stock purchase warrant to acquire 25,000,000 shares of common. Includes (i) 5,000,000 shares of common stock (ii) a non-statutory stock option to acquire 5,000,000 shares of common stock, of which 25% shall vest one year from the date of grant and 8.33% shall vest during the nine quarters thereafter, and (iii) a common stock purchase warrant to acquire 2,395,542 shares of common stock. Includes (i) 20,000,000 shares of common stock, (ii) a non-statutory stock option to acquire 5,000,000 shares of common stock, of which 25% shall vest one year from the date of grant and 8.33% shall vest during the nine quarters thereafter, (iii) a non-statutory stock option to acquire 6,250,000 shares of common stock, of which 25% shall vest one year from the date of grant and 8.33% shall vest during the nine quarters thereafter , (iv) a common stock purchase warrant to acquire 11,977,710 shares of common stock, and (v) a common stock purchase warrant to acquire 40,000,000 shares of common stock. Represents a common stock purchase warrant to acquire 8,125,000 shares. 28 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. During 2012, the Company engaged in the following transactions with executive officers and directors: In the second quarter of 2012, the Company issued 25,000,000 shares to a director who provided a working capital line of credit to the Company in the initial aggregate amount of $2,000,000. During the second quarter of 2012, the Company issued a Director a stock option for the purchase of 5,000,000 shares of the Company’s common stock. The exercise price for the Option is $0.03.The Option vest over a four year period with 25% vesting on the first anniversary of the grant and the remaining vesting ratably on a quarterly basis thereafter for 12 quarters. During the second quarter of 2012, the Company issued a second Director a stock option for the purchase of 5,000,000 shares of the Company’s common stock. The exercise price for the Option is $0.03.The Option vest over a four year period with 25% vesting on the first anniversary of the grant and the remaining vesting ratably on a quarterly basis thereafter for 12 quarters. During the second quarter of 2012, the Company and its Former CEO entered into an employment agreement effective March 22, 2012 whereby he was granted Common Stock Purchase Warrant (the “Warrant”) to purchase 25,000,000 shares (the “Warrant Shares”) of the Company’s common stock.The exercise price for the Warrant is $0.0179.The Warrant will vest in four equal installments on a yearly basis with the intended 6,250,000 Warrant Shares vesting one year from the Effective Date then continuing thereafter at the same rate.The Company and VM5 Ventures LLC (“VM5”), a company owned by the CEO, entered into a Termination and Settlement Agreement whereby the Company and the CEO amended the Nonstatutory Stock Option Agreement entered into between the Company and the CEO on January 31, 2012, whereby the option will vest as to 25% of the shares if the Company’s top line revenue has increased by $10 million.The option was to vest as to the remaining 75% of the shares in increments of 25% of the shares each time the Company’s top line revenue increases by at least $10 million. During the third quarter of 2012, the Company entered into an employment agreement with its Former Executive Vice President and Chief Financial Officer of the Company whereby the executive was granted Common Stock Option (the “Option”) to purchase 15,000,000 shares (the “Option Shares”) of the Company’s common stock.The exercise price for the Option is $0.035.The Option was to vest in two equal installments on a yearly basis with 7,500,000 Option Shares vesting one year and two years from the effective date During the first quarter of 2013, a Director of the Company (“Lender”) provided $2.0 million to the Company on April 1, 2012 for the sole purpose of providing a purchase order financing line of credit.The purchase order line may be drawn to purchase components for orders of the Company’s products approved by the Lender.The Company and the Director also entered into a letter agreement whereby the Company will be entitled to utilize the proceeds for working capital purposes in addition to specific purchase orders.In consideration for providing such working capital, the Company issued the Director a common stock purchase warrant to acquire 107 million shares of common stock at an exercise price of $0.025 per share for a period of five years.In addition, the Company and the Director entered into a Security Agreement pursuant to which the Company granted the Director a security interest in the asset(s) underlying each purchase order. Additionally, on August 24, 2012, the Company and another Director of the Company, provided a purchase order line of credit of $250,000, which was increased to $750,000 on February 27, 2013. In consideration for providing such capital, the Company issued the Director a common stock purchase warrants to acquire 6,250,000 shares of common stock at an exercise price of $0.025 per share for a period of five years.The Company and the Director entered into a Security Agreement pursuant to which the Company granted to the Director a security interest in the asset(s) underlying each purchase order. During the period ended March 31, 2014, a private investor, shareholder and director provided additional advances of $523,648. The Company entered into four Promissory notes related to these in addition to the $560,000 advances made in 2013 and $100,000 advances related to the line of credit. The Company entered into two Promissory Notes on January 7, 2014 for $593,062 and $500,000; a third Promissory Note was agreed to on March 18, 2014 in the amount of $60,000; and a fourth Promissory Note was agreed to on March 31, 2014 in the amount of $63,648. Each of these Promissory Notes bear interest at 12.5% and mature one year from date of agreement. During the period ended March 31, 2014, a second private investor, shareholder and director provided additional advances of $102,500. The Company entered into a Promissory note related to $35,000 of these advance in 2014 combined with $10,000 advances in 2013 on March 14, 2014 in the amount of $45,000. The Promissory Note bear interest at 12.5% and mature one year from date of agreement., 29 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Selection of our Independent Registered Public Accounting Firm is made by the Board of Directors. Kingery & Crouse, P.A. has been selected as our Independent Registered Public Accounting Firm for the current fiscal year. All audit and non-audit services provided by Kingery & Crouse, P.A. are pre-approved by the Board of Directors which gives due consideration to the potential impact of non-audit services on auditor independence. In accordance with Independent Standard Board Standards No. 1 (Independence Discussion with Audit Committees), we received a letter and verbal communication from Kingery & Crouse, P.A. that it knows of no state of facts which would impair its status as our independent public accountants. The Board of Directors has considered whether the non-audit services provided by Kingery & Crouse, P.A. are compatible with maintaining its independence and has determined that the nature and substance of the limited non-audit services have not impaired Kingery & Crouse, P.A.’s status as our Independent Registered Public Accounting Firm. Audit Fees Our principal accountant, Kingery & Crouse, P.A., rendered services audit and other services to us during the fiscal periods indicated for the fees listed: Fiscal year ended Fiscal year ended December 31, 2013 December 31, 2012 Audit fees $ $ Non-Audit-related fees Nil $ Tax fees Nil $ All other fees Nil Nil Audit fees consist of fees related to professional services rendered in connection with the audit of our annual financial statements, the review of the financial statements included in each of our quarterly reports on Form 10-Q. The Non audit related fees relate to the audit of an entity the Company was considering acquiring. Our policy is to pre-approve all audit and permissible non-audit services performed by the independent accountants. These services may include audit services, audit-related services, tax services and other services. Under our audit committee’s policy, pre-approval is generally provided for particular services or categories of services, including planned services, project based services and routine consultations. In addition, we may also pre-approve particular services on a case-by-case basis. We approved all services that our independent accountants provided to us in the past two fiscal years. 30 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibit No. Description of Exhibit Certificate of Change (1) Agreement and Plan of Merger between Acadia Resources, Inc. and Sunovia Solar, Inc.(2) Certificate of Merger between Sun Energy Solar, Inc. and Sunovia Solar, Inc. (2) Certificate of Merger between Acadia Resources, Inc. and Sunovia Energy Technologies, Inc. (2) Articles of Incorporation (3) Bylaws (3) Articles of Merger filed pursuant to NRS 92.A.200 (18) Form of Subscription Agreement (4) Nonstatutory Stock Option Agreement between Evolucia Inc. and Charles B. Rockwood (19) Common Stock Purchase Warrant issued to Thomas Siegfried (20) Common Stock Purchase Warrant issued to Burton "Skip" Sack (20) Common Stock Purchase Warrant issued to Burton "Skip" Sack (20) Form of Subscription Agreement by and between Evolucia Inc. and Accredited Investors (23) Form of 14% Callable Promissory Note (23) Form of Warrant (23) Form of Security Agreement (23) Promissory Note dated November 26, 2013 issued to Sack Family Investment Fund, LLC (25) Common Stock Purchase Warrant dated November 26, 2013 issued to Sack FamilyInvestment Fund, LLC (25) 2013 Flexible Incentive Stock Plan (26) Form of Conversion Agreement – Replacement Notes (27) Form of Convertible Promissory Note – Replacement Notes(27) Form of Security Agreement – Replacement Notes(27) Form of Securities Purchase Agreement – New Notes(27) Form of Convertible Promissory Note – New Notes(27) Form of Security Agreement – New Notes(27) Cancellation of Royalty Agreement (5) Agreement between the Registrant and Carl Smith dated February 2, 2011(5) Agreement between Sun Energy Solar, Inc. (predecessor in interest to Sunovia Solar, Inc.) and EPIR Technologies, Inc. dated November 1, 2007 (2) 31 Amended and Restated Research, Development and Supply Agreement, dated January 24, 2008, between EPIR Technologies, Inc. and the Registrant (6) Stock Purchase Agreement between EPIR Technologies, Inc. and the Registrant dated January 24, 2008 (6) Sunovia Energy Technologies, Inc. 2008 Incentive Stock Plan dated May 1, 2008 (7) Common Stock Purchase Warrant between the Registrant and EPIR Technologies, Inc. dated April 15, 2009 (8) Amendment No. 1 to the Amended and Restated Research, Development, and Supply Agreement dated April 15, 2009 (8) Form of Secured Convertible Debenture dated June 15, 2009 (9) Form of Security Agreement dated June 15, 2009(9) Form of Subsidiary Guarantee dated June 15, 2009 (9) Form of Securities Purchase Agreement dated June 15, 2009(9) Form of Promissory Note December, 2009 and January, 2010 (10) Form of Promissory Note February, 2010 (10) Form of Subscription Agreement dated August 24, 2010 ($.02 per share) (11) Executive Employment Agreement between Arthur Buckland and the Registrant effective September 7, 2010 (12) Settlement Agreement between the Registrant and EPIR Technologies, Inc. (13) Form of 9% Convertible Promissory Note (14) Form of 10% Promissory Note (15) Form of 10% Convertible Secured Promissory Note Due July 1, 2013 (15) Consulting Agreement with VM5 Ventures, LLC (15) Employment Agreement by and between Sunovia Energy Technologies, Inc. and Mel Interiano dated June 4, 2012 (16) Termination and Settlement Agreement by and between Sunovia Energy Technologies, Inc. and VM5 Ventures LLC dated June 4, 2012 (16) Manufacturing, Development and Investment Agreement, dated July 16, 2012, by and between Sunovia Energy Technologies, Inc. and Leader Electronics, Inc. (17) Sales Representation Agreement, dated July 16, 2012, by and between Evolucia, Inc. and Leader r Electronics, Inc. (17) Securities Purchase Agreement, dated July 16, 2012, by and between Sunovia Energy Technologies, Inc. and Jiangsu Leader Electronics, Inc. (17) Executive Employment Agreement by and between Evolucia Inc. and Charles B. Rockwood dated September 13,2012 (19) Master Agreement by and between Evolucia Inc. and Sunovia Energy Technologies Europe Sp. z o.o., a Polish Corporation, dated March 19, 2013 (21) Settlement Agreement and General Release by and between Evolucia Inc., on one hand, and Arthur Buckland, individually, and as custodian for Marc Buckland and Eunice Buckland on the other hand (24) 32 Evolucia, Inc. 2013 Incentive Stock Plan (22) Employment Agreement by and between Evolucia Inc. and Thomas Seifert dated April 24, 2014 (28) Certification of Interim Chief Executive Officer and Interim Chief Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934 Certification of Interim Chief Executive Officer and Interim Chief Financial Officer Pursuant to Securities Exchange Act Rule 13a-14(b) and 18 U.S. C. Section 1350 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE Incorporated by reference to the Current Report on Form 80K filed with the Securities and Exchange Commission on December 14, 2007 Incorporated by reference to the Quarterly Report on Form 10QSB filed with the Securities and Exchange Commission on December 21, 2007 Incorporated by reference to the Registration Statement on Form SB-2 filed with the Securities and Exchange Commission on January 1, 2007 Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on January 16, 2008. Incorporated by reference to the Annual Report on Form 10-K for the Transition Period ended December 31, 2010 filed with the Securities and Exchange Commission on April 20, 2011. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on January 30, 2008. Incorporated by reference to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on December 15, 2008 Incorporated by reference to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on March 16, 2009 Incorporated by reference to the Annual Report on Form 10-K filed with the Securities and Exchange Commission on November 13, 2009 Incorporated by reference to the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on March 22, 2010. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on August 24, 2010. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission in August 27, 2010. 33 Incorporated by reference tothe Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 15, 2011. (14) Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 10, 2011. Incorporated by reference to the Current Report on Form 10-K filed with the Securities and Exchange Commission on March 30, 2012. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 8, 2012. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on July 17, 2012. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on August 16, 2012. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on September 17, 2012. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 28, 2013. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on March 26, 2013. Incorporated by reference to the Current Report on Form S-8 Registration Statement filed with the Securities and Exchange Commission on April 25, 2013. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on April 26, 2013. Incorporated by reference to the Current Report on Form 10-Q filed with the Securities and Exchange Commission onMay 15, 2013. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on November 27, 2013. Incorporated by reference to the Form S-8 Registration Statement filed with the Securities and Exchange Commission on January 30, 2014. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on February 5, 2014. Incorporated by reference to the Current Report on Form 8-K filed with the Securities and Exchange Commission on April 25, 2014. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EVOLUCIA INC. Date: May 22, 2014 By: /s/THOMAS SEIFERT Thomas Seifert Chief Executive Officer Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 34 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Position Date /s/THOMAS SEIFERT Chief Executive Officer and Chief Financial Officer May 22, 2014 Thomas Seifert (Principal Executive Officer, PrincipalFinancial Officer and Principal Accounting Officer) /s/BURTON SACK Director May 22, 2014 Burton Sack /s/THOMAS A. SIEGFRIED Director May 22, 2014 Thomas A. Siegfried /s/ FRANCIS SANTIAGO Director May 22, 2014 Francis Santiago 35 CONTENTS FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 F-1 To The Board of Directors and Stockholders Evolucia, Inc. Sarasota, Florida REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Evolucia, Inc. as of December 31, 2013 and 2012, and the related consolidated statements of operations, changes in stockholders’ equity (deficit), and of cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, audits of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Evolucia, Inc. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years ended December 31, 2013 and 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note B to the consolidated financial statements, the Company has incurred significant losses from operations and has working capital and stockholder deficits. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also discussed in Note B. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida May 22, 2014 F-2 Evolucia, Inc. Consolidated Balance Sheets December 31, 2013 and 2012 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, at cost, net of accumulated depreciation of $126,719 and $641,491 Other assets: Deposits and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Convertible notes payable Lines of credit, affiliates - Deferred revenue Liability for over commitment of common shares - Current portion of notes payable, net of debt discount Total current liabilities Derivative liabilities - Convertible notes payable, long term portion - Notes payable, long term portion, net of debt discount - Lines of credit, affiliates, long term portion Commitments and contingencies Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 1,266,457,952 and 1,197,770,827 shares issued and outstanding Additional paid-in capital Accumulated (deficit) Less: Treasury stock, at cost, 313,400 shares ) $ $ See the accompanying notes to the consolidated financial statements. F-3 Evolucia, Inc. Consolidated Statements of Operations For the Years Ended December 31, 2013 and 2012 Year Year Ended Ended December 31, December 31, Sales $ $ Cost of sales Gross profit (loss) ) ) Operating expenses: Selling, general and administrative expenses Loss from operations ) ) Other (Income) expense: Change in fair value of derivative instruments, net ) - Impairment of property and equipment - Interest expense, net Total other expenses Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Per share information basic and diluted: Loss per share $ ) $ ) Weighted average shares outstanding See the accompanying notes to the consolidated financial statements. F-4 Evolucia, Inc. Consolidated Statement of Stockholders' Equity (Deficit) For the Years December 31, 2013 and 2012 Additional Common Stock Paid-in Accumulated Treasury Shares Amount Capital (Deficit) Stock Total Balance December 31, 2011 $ $ $ ) $ ) $ ) Shares issued for debenture conversion - - Shares cancelled ) ) - - - Debt inducement - Shares issued for cash - - Shares issued for services - - Stock options and warrants granted for services - Shares issued for deferred revenue ) - - - Common stock redemption - Net (loss) for the year - - - ) - ) Balance December 31, 2012 ( 90,420,133 ) ) ) Shares issued for debenture conversion - - Shares issued for services - - Stock options issued for services and expenses - Stock options issued for interest - Liability for over commitment of common shares - - ) - - ) Debt inducement - Net (loss) for the year - - - ) - ) Balance December 31, 2013 $ $ $ ) $ ) $ ) See the accompanying notes to the consolidated financial statements. F-5 Evolucia, Inc. Consolidated Statements of Cash Flows For the Years Ended December 31, 2013 and 2012 Year Year Ended Ended December 31, December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for bad debts Non cash stock charges and accretion of debt discount Debenture inducement expenses Interest added on line of credit Derivative (gain) - Impairment of investment - Loss on disposal and impairment of property and equipment - Provision for inventory obsolescence - Changes in assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other current assets Other assets ) ) Deferred revenue - Accounts payable and accrued expenses Total adjustments Net cash (used in) operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Common shares issued for cash - Proceeds from lines of credit, net Proceeds from (Repayment) on notes payable ) Proceeds from convertible debentures, net - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Non cash investing and financing activities Issuance of common shares in satisfaction of convertible debentures $ $ Write off of common stock redemption liability $ - $ Cancellation of common shares $ - $ Issuance of common shares related to deferred revenue $ - $ Refinancing of debt $ - See the accompanying notes to the consolidated financial statements. F-6 EVOLUCIA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 and 2012 NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization, Nature, and Continuance of Operations Evolucia Inc. (“Evolucia”, the “Company”, “we”, “our”, “us”) was formed in 2007 through a reverse merger whereby the Company acquired Sun Energy Solar, Inc., our accounting predecessor, which developed energy-efficient technologies in solar energy and infrared. The Company has exited the solar and infrared businesses. The Company’s solar subsidiary, Sunovia Solar, Inc. has not had operations since June 2010 and is not anticipated to have operations in the foreseeable future. Evolucia is in the business of designing, manufacturing, marketing and distributing light emitting diode (LED) lighting fixtures.Evolucia also maintains a portfolio of various LED lighting patents.Our business focuses primarily on the design and development of our patented Aimed LED Lighting™ technology that demonstrates that less overall light is needed if the light is correctly focused on the target area. We have identified an immediate opportunity, particularly in the outdoor lighting market, to supply high quality energy-efficient lighting solutions through our patented technology. We have developed several LED lighting products, primarily for the outdoor lighting industry, that utilize our Aimed Optics™ technology that we sell directly to customers and through a network of manufacturer’s representatives in the U.S. and other countries. In addition, the Company has other lighting products that do not utilize the Aimed Optics™ technology that complement the Company’s portfolio and provide lighting solutions for other areas, such as parking garages. We continue to develop and refine our products to serve the market and are actively pursuing alliances and strategies that will allow us to drive down the production cost of our products. We also continue developing and reengineering our patents.We have identified the need to continue to reduce costs to be able to offer a competitive product to our customers.This requires an ongoing review of our patents and how to improve the technology and costs associated with the product.We have also recently engaged DLA Piper to assist the Company in maximizing our licensing revenues as well as protecting our intellectual property. U Basis of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. Reclassifications Certain amounts in the December 31, 2012 financial statements have been reclassified to conform to the current year presentation. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions we are required to make. Estimates that are critical to the accompanying consolidated financial statements relate principally to the adequacy of our inventory allowances, our deferred income tax assets, derivative financial instruments and stock based compensation.Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary. It is at least reasonably possible that the Company’s estimates could change in the near term with respect to these matters. Cash Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents.The Company maintains cash and cash equivalents in deposit accounts principally with two financial institutions located in the United States.Management does not believe the Company is exposed to significant risks on such accounts; however, at times these deposits may exceed federally insured limits.Generally, these deposits may be redeemed upon demand and, therefore, bear minimal interest rate risk.At December 31, 2013, substantially all of the Company’s cash was on deposit at a single financial institution. F-7 Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Accounts Receivable The Company extends credit to its customers based upon a written credit policy.Accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate for the amount of probable credit losses in the Company’s existing accounts receivable.The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends, and other information.Receivable balances are reviewed on an aged basis and account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not require collateral on accounts receivable. The Company determined an allowance for uncollectible accounts was not required at December 31, 2013 and 2012. Property and Equipment Property and equipment are recorded at cost.Maintenance, repairs and other renewals are charged to expense when incurred.Major additions are capitalized, while minor additions, which do not extend the useful life of an asset, are charged to operations when incurred.When property and equipment are sold or otherwise disposed of, the related cost and accumulated depreciation are removed from the accounts, and any gain or loss is included in operations.Depreciation is calculated using the straight-line method, in amounts sufficient to relate the cost of depreciable assets to operations over their estimated useful lives, which range from three to seven years.Leasehold improvements are amortized using the straight-line method over the lives of the respective leases or the service lives of the improvements, whichever is shorter. Accounting for Long-Lived Assets We periodically perform impairment tests on each of our long-lived assets, including property and equipment and intangible assets.In doing so, we evaluate the carrying value of each long-lived asset with respect to several factors, including historical revenue generated from each asset, application of the assets in our current business plan, and projected cash flow to be derived from the asset. The determination of the fair value of certain acquired assets and liabilities is subjective in nature and often involves the use of significant estimates and assumptions. Where practicable, we will obtain an independent valuation of intangible assets, and place reliance on such valuation.Then on an ongoing basis, we use the weighted-average probability method outlined in ASC 360,Property, Plant, and Equipment, to estimate the fair value. This method requires significant management judgment to forecast the future operating results used in the analysis. In addition, other significant estimates are required such as residual growth rates and discount factors. The estimates we have used are consistent with the plans and estimates that we use to manage our business, based on available historical information and industry averages. The judgments made in determining the estimated useful lives assigned to each class of assets acquired can also significantly affect our net operating results. According to ASC 360, a long-lived asset should be tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. We follow the two-step process outlined in ASC 360 for determining if an impairment charge should be taken: (1) the expected undiscounted cash flows from a particular asset or asset group are compared with the carrying value; if the expected undiscounted cash flows are greater than the carrying value, no impairment is recognized, but if the expected undiscounted cash flows are less than the carrying value, then (2) an impairment charge is taken for the difference between the carrying value and the expected discounted cash flows.The assumptions used in developing expected cash flow estimates are similar to those used in developing other information used by us for budgeting and other forecasting purposes.In instances where a range of potential future cash flows is possible, we use a probability-weighted approach to weigh the likelihood of those possible outcomes.For purposes of discounting cash flows, we use a discount rate equal to the yield on a zero-coupon US Treasury instrument with a life equal to the expected life of the intangible asset or asset group being tested. At December 31, 2013, the Company determined that its leasehold improvements with a carrying value of $240,000 were impaired due to the uncertainty of the status of its lease (see Note D). Intangible Assets Intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized using the straight-line method over the estimated useful life.All intangible assets are tested for impairment annually during the fourth quarter of the fiscal year or when events indicate impairment.The costs of internally developing, maintaining, or restoring such intangibles that are not specifically identifiable, have indeterminate lives, or are inherent in a continuing business are charged to expense when incurred. F-8 Research and Development Research and Development ("R&D") expenses are charged as an expense when incurred.The Company has consulting arrangements from time to time which typically require a fee to be paid monthly or quarterly for services rendered.Samples are purchased that are used in testing, and are expensed when purchased.R&D costs also include salaries and related personnel expenses, direct materials, laboratory supplies, equipment expenses and administrative expenses that are allocated to R&D based upon personnel costs. Revenue Recognition The Company recognizes revenue when the following conditions have been met: there is persuasive evidence an arrangement exists which includes a fixed price, there is reasonable assurance of collection, the services or products have been provided and delivered to the customer, no additional performance is required, and title and risk of loss has passed to the customer. Products may be placed on consignment to a limited number of resellers.Revenue for these consignment transactions will also be recognized as noted above. Shipping and Handling Costs Amounts charged to customers for shipping and handling of products is recorded as product revenue.The related costs are recorded as cost of sales. Advertising Advertising costs, including direct response advertising costs, are charged to operations as they are incurred. Advertising costs charged to expense for the years ended December 31, 2013 and 2012 totaled $18,260 and $43,035. Share-Based Payments ASC 718, Stock Compensation requires that all stock-based compensation be recognized as an expense in the financial statements and that such cost be measured at the grant date fair value of the award. We record the grant date fair value of stock-based compensation awards as an expense over the vesting period of the related stock options.In order to determine the fair value of the stock options on the date of grant, we use the Black-Scholes option-pricing model.Inherent in this model are assumptions related to expected stock-price volatility, option life, risk-free interest rate and dividend yield.Although the risk-free interest rates and dividend yield are less subjective assumptions, typically based on factual data derived from public sources, the expected stock-price volatility, forfeiture rate and option life assumptions require a greater level of judgment which makes them critical accounting estimates. We use an expected stock price volatility assumption that is based on historical volatilities of our common stock and we estimate the forfeiture rate and option life based on historical data related to prior option grants, as we believe such historical data will be similar to future results. U Income Taxes (Benefits) We compute income taxes in accordance with ASC Topic 740, Income Taxes. Under ASC 740, provisions for income taxes are based on taxes payable or refundable during each reporting period and changes in deferred taxes. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods. Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled. Also, the effect on deferred taxes of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred taxes are classified as current or non-current depending on the classifications of the assets and liabilities to which they relate. Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized. Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. We follow the guidance in ASC Topic 740-10, Accounting for Uncertainty in Income Taxes, which prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. F-9 Loss Per Share Basic loss per share is calculated by dividing net loss available to common stockholders by the weighted average number of shares of common stock outstanding for the period. Diluted loss per share is calculated by dividing net loss by the weighted average number of shares of common stock outstanding for the period, adjusted for the dilutive effect of common stock equivalents, using the treasury stock method.Common stock equivalents that are anti-dilutive are excluded. The total number of shares not included in the calculation at December 31, 2013 and 2012, because they were anti-dilutive, was 518,519,327 and 199,626,660. Inventory Inventory consists of various electronic and other components used in the assembly of LED lighting fixtures.Inventory is stated at the lower of cost or market.Cost is determined by the first-in, first-out method. Inventory consists of the following: Materials and components $ $ Inventory reserve ) - $ $ At December 31, 2013, the Company established a reserve of $1,375,000 for the possible effects of the Company’s restructuring of its operations. Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The established fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities that are not active; and model-driven valuations whose inputs are observable or whose significant value drivers are observable.Valuations may be obtained from, or corroborated by, third-party pricing services. Level 3:Unobservable inputs to measure fair value of assets and liabilities for which there is little, if any market activity at the measurement date, using reasonable inputs and assumptions based upon the best information at the time, to the extent that inputs are available without undue cost and effort. The Warrants issued in our 2013 private placement and in conjunction with our October 28, 2013 financing are classified within Level 3 of the fair value hierarchy as they are valued using unobservable inputs including significant assumptions of the Company and other market participants.Significant unobservable inputs used in the fair value measurement of the Warrants included the probability that the Warrant holders will exercise their put option and require the Company to redeem the Warrants for cash and an estimate of the put price if the Warrant holder exercises their put option.Generally an increase (decrease) in the probability of the put option being exercised or the estimated put price would result in a higher (lower) fair value measurement. Changes in the fair value of derivative warrants are reported as “Change in fair value of derivative instruments, net" in the accompanying consolidated statements of operations. The reconciliation of our derivative liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) as of December 31, 2013 is as follows: Beginning balance, January 1, 2013 $ Derivative warrant issuances from 2013 private placement Derivative warrants issued with October 28, 2013 promissory note Total (gains) or losses included in earnings (1) ) Ending balance, December 31, 2013 $ Day-one derivative loss $ Change in fair value during the period ) Change in fair value of derivatives instruments, net $ ) Fair Value of Financial Instruments F-10 The Company’s financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued liabilities and notes and debentures payable, are carried at cost, which approximates their fair value due to the relatively short maturity of these instruments. The carrying value of the Company’s long-term debt approximates fair value based on borrowing rates currently available to the Company for loans with similar terms. NOTE B – LIQUIDITY AND GOING CONCERN Our consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. We have incurred net losses of $11,639,085 and $6,578,296 during 2013 and 2012, and have working capital and stockholder deficits of $4,273,220 and $9,904,493 at December 31, 2013. Management intends to continue to finance operations through debt and equity as well as to seek potential acquisitions that have positive cash flows; however, there can be no assurance of successful financing or acquisition activity in the future. The Company may incur operating losses for the foreseeable future and there can be no guarantee that we will be successful securing funding. In the event we are unable to fund our operations by positive operating cash flows or additional funding, we will be forced to reduce our expenses and may have to cease operations. During the period ended March 31, 2014, the Company’s Chief Executive Officer, who was also the Chief Financial Officer, resigned. In addition, the company is restructuring its organization for greaterefficiencies, and is aggressively pursuing sale opportunities, which continue to present themselves to the company. The company isworking with distributors and end users in order to maximize potential sales. As a result of the Company scaling back current operations, substantially all of the Company’s employees were terminated.The Company will continue to rely on its relationship with its partner, Leader Electronics, Inc., and optimize its strong industry relationship as it continues to concentrate on its legacy Aimed Optics™ products.It will also continue to supports its development, reengineering, and building its current patent portfolio, which includes the continuing effort to reduce costs in an effort to become a more affordable option in the industry. Our consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. NOTE C - INCOME TAXES The Company's net deferred tax asset as of December 31, 2013 and 2012 was as follows: Deferred tax asset Net operating loss carry forward $ $ Deferred tax asset Valuation allowance ) ) Netdeferred tax asset $ - $ - A reconciliation of the provision (benefit) for income taxes to income taxes at the statutory rate is as follows: For the Year For the Year Ended Ended December 31, 2013 December 31, 2012 Federal income tax (benefit) at statutory rate $ ) $ ) State tax (benefit) ) ) Valuation allowance Provision (benefit) for income taxes $ - $ - The Company has reserved the entire balance of the loss carry forward at December 31, 2013, as it is unable to project whether it will be able to utilize the carry forward. The principal difference between the loss for book purposes and the net operating loss carry forward results primarily from stock compensation, derivatives and other non-cash items. The change in the valuation allowance was $1,500,000 during the year ended December 31, 2013. The Company has not taken any uncertain tax positions on any of our open income tax returns filed through the period ended December 31, 2013. Our methods of accounting are based on established income tax principles in the Internal Revenue Code and are properly calculated and reflected within our income tax returns. Due to the carry forward of net operating losses, our federal and state income tax returns are subject to audit for periods beginning in 2008. F-11 As of December 31, 2010, the Company requested a change in its tax year end from July 31 to December 31. The request was denied by the Internal Revenue Service because the request was not filed timely. The Company filed returns for the short period ended December 31, 2010 and the year ended December 31, 2011. The Internal Revenue Service has rejected these returns and requested that the Company file returns for the years ended July 31, 2011 through 2013. At this time, the Company has not filed these returns. NOTE D - PROPERTY AND EQUIPMENT, NET At December 31, 2013 and 2012, property and equipment consisted of the following: Computer equipment $ $ Tooling - Furniture and fixtures Leasehold improvements - Less: accumulated depreciation ) ) Property and equipment $ $ At December 31, 2013 property and equipment with a cost basis of approximately $520,000 and a carrying value of approximately $240,000 was impaired and fully depreciated equipment with a cost basis of approximately $294,000 was written off. Total depreciation and amortization expense for the years ended December 31, 2013 and 2012 was $60,656 and $45,018. NOTE E - STOCKHOLDERS' EQUITY (DEFICIT) Common Stock During 2012, the Company issued 250,000,081 shares of its common stock for cash aggregating $2,500,000. During 2012, the Company issued 45,000,000 shares of its common stock for the conversion of $450,000 of the principal balance of convertible notes. During 2012, the Company issued 5,875,943 shares of its common stock for services. These shares were valued at the trading price of the Company’s common stock at the time the services were agreed to of $195,506, which was charged to operations. In addition, 300,000 common shares were returned to the Company for no consideration and cancelled. During 2012, the Company issued 12,500,000 shares of its common stock pursuant to a manufacturing, development and investment agreement. During 2013, the Company issued 12,702,740 shares of its common stock for the conversion of $127,028 of the principal and accrued interest balance of convertible notes. During 2013, the Company issued 55,984,385 shares of its common stock for services. These shares were valued at the trading price of the Company’s common stock at the time the services were agreed to of $1,058,038, which was charged to operations. Shares of common stock issued for services are valued at the trading price of the Company’s common stock at the time the services are agreed to. At December 31, 2013, the Company’s outstanding common shares and its commitments to issue common shares, excluding warrants valued as derivative obligations, exceeded the number of common shares authorized by approximately 95,000,000 shares. The fair value of these shares of $840,000 based on the closing price as of December 31, 2013 has been reclassified to a liability at December 31, 2013. NOTE F - RENTAL AND LEASE INFORMATION Operating Leases The Company leased office space and warehouse facilities in Sarasota, Florida under an operating lease for a period of sixty six months, commencing on April 14, 2010.The base rent over the term is $497,346.The company is responsible for all taxes, insurance and utility expenses associated with the leased property. On October 28, 2012, the Company completely vacated this property because of mold problems. The Company was responsible for an aggregate of approximately $280,000 in future rent payments at the time it vacated the property. The Company is negotiating a settlement with the landlord but it cannot be assured that a settlement will be reached and the Company may be liable for the balance of unpaid rent due. No accrual has been recorded for this contingency at December 31, 2013. F-12 Effective July 1, 2013, the Company entered into a lease for office, manufacturing and warehouse facilities. The lease is for a period of six years and requires future minimum lease payments as follows for the years ending December 31: $ $ Rental expense for the year ended December 31, 2013 and 2012 totaled $398,306 (including the fair value of the 12,000,000 options issued to the landlord as discussed in Note J). The Company has received a notice of violation from its landlord related to its new facility for non-payment of rent. The landlord is a shareholder and the Company is attempting to resolve the default of which there can be no assurance. As of the date of the financial statements, the landlord has not made a demand for the payment of the agreed past due rent or for acceleration of the lease. NOTE G - RETIREMENT PLAN The Company sponsors a 401(k) plan, which allows all eligible employees to contribute a percentage of their salary and receive a matching contribution from the Company which cannot exceed certain maximum defined limitations.The total retirement plan expense for the years ended December 31, 2013 and 2012 was $12,018 and $10,004. NOTE H - COMMITMENTS AND CONTINGENCIES Manufacturing, development and investment agreement LEI On July 12, 2012 (the “Effective Date”), the Company entered into a manufacturing, development and investment agreement with Leader Electronics, Inc. (“LEI”). See also Note P. Pursuant to the agreement, LEI will (i) collaborate in the next generation design of the Products, (ii) design and implement LEI power supplies into the Products as provided in the Specifications, (iii) invest $1,000,000 in the Company, (iv) lease for the Company’s use equipment representing a value of $2,000,000 which will include manufacturing, test and product equipment and tooling mentioned below to be more specifically identified by the parties, (v) manufacture the Products (A) at a 10% discount to the market rate against non-cancellable purchase orders from the Company for one year following the initial purchase orders and thereafter at a 5% discount to the market rate until $8,000,000 in discounts have been earned by the Company and (B) provide working capital to manufacture all Products with net payment terms of 45 days, (vi) LEI will acquire all needed tooling, and (vii) serve as an exclusive distributor for the Asia Territory. In addition, the Company will (i) appoint LEI as the exclusive manufacturer for the Products sold in the Asia Territory, (ii) appoint LEI as an exclusive distributor for the Asia Territory and (iii) provide non-cancellable and irrevocable stand-by Letters of Credit for the benefit of LEI prior to the shipment of Product or provide payment for the Product prior to shipment. LEI purchased 12,500,000 shares of common stock (the “Shares”) of the Company for an aggregate purchase price of $1,000,000.In the event the Company does not place orders for the Products within five years from the Effective Date (the “Order Date”), then LEI will entitled to sell to the Company the lesser of (i) Shares it has not resold as of the Order Date or (ii) the portion of Shares representing the amount of Products that the Company has not ordered.For example, in the event the Company has placed orders for 80% of the Products, then LEI will be entitled to sell back to the Company as of the Order Date the lesser of the number of Shares that have not been resold by LEI or 20% of the Shares. The per share price will be $0.08.LEI invested the $1,000,000 on July 20, 2012 and this investment has been classified as a liability in the Company’s financial statements because of the contingency related to the share repurchase agreement. SETE On March 20, 2013, the Company entered into a joint venture with Sunovia Energy Technologies Europe Sp. z o.o. (SETE), a Polish corporation which is unaffiliated with the Company. The agreement called for the payment of $11 million to Evolucia by August 31, 2013, which has not been received, in exchange for the manufacture and distribution rights to specified European markets.Under the joint venture agreement, a new entity called Evolucia Europe Sp. z o.o. will be created, with Evolucia Inc. holding a 51% ownership share and SETE holding the remaining 49% ownership.The joint venture agreement provides exclusive manufacturing rights to Evolucia Europe for the European markets. There is no assurance that the joint venture will be completed and there has been no activity to date. The $11 million payment has not been made and the Company is presently negotiating a resolution and/or restructuring with SETE. F-13 Litigation The Company is defending a lawsuit brought by a supplier of a component part of its LED lighting fixtures. The suit alleges that the Company owes a re-stocking fee of approximately $100,000 for the return of certain parts. The Company believes it has substantial defenses to this suit and intends to vigorously defend it. The lawsuit is in the early stages of pleadings, and the outcome is uncertain. No significant legal fees have been incurred in this case to date. Tony Frudakis, a former consultant, filed a Complaint against the Company in the Circuit Court of Sarasota County, Florida for breach of contract. During August 2012, the Company issued 1,042,000 shares of common stock to settle this matter. The fair value of the shares aggregated $41,680 which was charged to operations in 2012. Through December 31, 2013, the Company made advances to Affineon Lighting aggregating $636,000 for Affineon to purchase inventory. These advances were to be repaid upon sale of Affineon’s products, however no amounts were repaid. The Company is attempting to collect the advances but has reserved the entire balance at December 31, 2013, which is included in Selling, General and Administrative expenses. In addition, the Company’s former Principal Accounting Officer has been appointed as the Principal Executive Officer at Affineon subsequent to his terminating his employment with the Company. The Company is uncertain as to what additional actions, if any, it will take against Affineon or its former Principal Accounting Officer. The Company’s Board is reviewing certain vendors, financial obligations, stock based compensation arrangements and contractual obligations committed to by its former Principal Accounting Officer, former Chief Executive Officer and other former employees. The Company’s Board is uncertain as to what additional actions, if any, it will take. The Company has determined that there may be instances where certain shares of common stock issued pursuant to a Form S-8 were issued in violation of certain provisions of the use of Form S-8. In addition, the Company has been informed by one of its note holders that$50,000 of proceeds received pursuant to a private placement were not authorized by the note holder to be released from escrow. The Company’s board is investigating these items. NOTE I - RISKS AND UNCERTAINTIES Our operating results may be affected by a number of factors.The Company depends upon a number of major inventory and intellectual property suppliers.Presently, the Company does not have formal arrangements with any supplier.In the future, if the Company is unable to obtain satisfactory supplier relationships, or a critical supplier has operational problems, or cease making material available, operations could be adversely affected. Concentrations During the years ended December 31, 2013 and 2012, the Company had sales of $906,030 to one customer and sales aggregating $1,587,008 to three customers, respectively, which sales individually represented in excess of 10% of the Company’s total sales. At December 31, 2013, approximately 63% of net accounts receivable was due from one customer and, at December 31, 2012, 60% of net accounts receivable was due from three customers. NOTE J – STOCK OPTIONS On May 1, 2008, the Company adopted the 2008 Incentive Stock Plan (“the Plan”) designed to retain directors, employees, executives and consultants and reward them for making major contributions to the success of the Company. The Plan was approved by the Company’s shareholders in November 2010. The following is a summary of the Plan and does not purport to be a complete description of all of its provisions. The Plan is administered by the board of directors. The plan does not have any individual caps other than the limitation of granting incentive stock options to employees and the exercise of no more than $100,000 per year in fair market value of stock per year per employee. The Plan permits the grant of restricted stock and non-statutory options to participants where appropriate. The maximum number of shares issuable under the Plan is 30,000,000. The Plan will terminate ten years from the date it was adopted. The board of directors may, as permitted by law, modify the terms of any grants under the Plan, and also amend, suspend, or extend the Plan itself. In addition, the Board is authorized to issue options outside of the plan. During the year ended December 31, 2012, the Company granted options to employees, consultants and officers to purchase 168,704,248 common shares at exercise prices of $0.02 to $0.05 per share for periods of five to ten years and which vest over periods ranging from immediately to four years. The fair value of the options was estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk-free interest rates of 1.0% to 2.0%, expected volatility of 120% and expected lives of one to ten years.No dividends were assumed in the calculations. The fair value of the options aggregated $3,928,211 of which $1,578,578 was charged to operations during the year ended December 31, 2012. During the year ended December 31, 2012, an aggregate of $105,692 was charged to operations related to options granted during prior years. F-14 During the year ended December 31, 2013, the Company granted options to employees, consultants and officers to purchase 29,650,000 common shares at exercise prices of $0.01 to $0.03 per share for a period of five to ten years and which vest over periods ranging from immediately to four years. In addition, the Company issued options to purchase 12,000,000 common shares at an exercise price of $0.025 per share for a period of ten years, vested immediately, to our current landlord. In addition the Company issued options to issuers of the Company’s lines of credit to purchase 113,250,000 common shares at exercise price of $0.025 per share for a period ten years, vested immediately. The fair value of the options was estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk-free interest rates of 1.0% to 2.0%, expected volatility of 120% and expected lives of five to ten years.No dividends were assumed in the calculations. The fair value of the options aggregated $3,577,932 of which $3,208,066 was charged to operations during the year ended December 31, 2013. During the year ended December 31, 2013, an aggregate of $300,940 was charged to operations related to options granted during prior years. At December 31, 2013, there was an aggregate of $2,365,037 of unrecognized expense related to stock options that vest in future periods. A summary of stock options is as follows: Outstanding Weighted-Average Weighted-Average Aggregate Remaining Shares Exercise Price Intrinsic Value Contractual Life Options outstanding at January 1, 2012 $ $ Options granted $ Options cancelled / exercised $ Outstanding at December 31, 2012 $ $ 7.5 years Options granted $ Options cancelled/exercised $ Outstanding at December 31, 2013 $ $ 5.4 years Exercisable at December 31, 2012 66,501,660 $ $ 7.6 years Exercisable at December 31, 2013 210,073,639 $ $ 6.3 years The unvested options at December 31, 2013 vest as follows: Year Number of Options Performance based Total Aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between the Company’s closing stock price on December 31, 2013 and 2012, and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all the option holders exercised their options on December 31, 2013 and 2012. This amount will fluctuate based on the fair market value of the Company’s stock. The fair value of the Company’s common stock on December 31, 2013 and 2012 was $0.02 and $0.01 per share respectively. NOTE K – CONVERTIBLE NOTES PAYABLE 9% convertible notes due July 2013 (in default) $ $ 8% convertible notes due December 2016 - Less current portion ) ) $ $
